Exhibit 10.1

EXECUTION COPY

Dated as of August 2, 2018

among

CURO CANADA RECEIVABLES LIMITED PARTNERSHIP,

by its general partner,

CURO CANADA RECEIVABLES GP INC.

as Borrower

and

WF MARLIE 2018-1, LTD.

as Lender

and

The Other Lenders Party Hereto

and

WATERFALL ASSET MANAGEMENT, LLC

as Administrative Agent

 

 

 

ASSET-BACKED REVOLVING CREDIT AGREEMENT

 

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

LOGO [g590500g0805052923976.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION           PAGE  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

     DEFINED TERMS      1  

SECTION 1.02

     TERMS GENERALLY      30  

SECTION 1.03

     ACCOUNTING TERMS; GAAP      30  

SECTION 1.04

     CDOR DISCONTINUANCE      31  

SECTION 1.05

     LIMITED PARTNERSHIP      31  

ARTICLE II THE CREDITS

     31  

SECTION 2.01

     THE LOANS      31  

SECTION 2.02

     NOTES      31  

SECTION 2.03

     APPLICATION OF PROCEEDS      32  

SECTION 2.04

     USE OF PROCEEDS      34  

SECTION 2.05

     INTEREST      34  

SECTION 2.06

     ADVANCES      35  

SECTION 2.07

     INCREASED COMMITMENTS      37  

SECTION 2.08

     COMMITMENT REDUCTIONS AND PREPAYMENTS      38  

SECTION 2.09

     FEES      39  

SECTION 2.10

     CONTROLLED ACCOUNTS      39  

SECTION 2.11

     HEDGING COVENANT      39  

SECTION 2.12

     INCREASED COSTS      40  

SECTION 2.13

     WITHHOLDING OF TAXES; GROSS-UP      41  

SECTION 2.14

     PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS      44  

SECTION 2.15

     MITIGATION OBLIGATIONS; REPLACEMENT OF LENDER      45  

SECTION 2.16

     DEFAULTING LENDER      46  

SECTION 2.17

     RETURNED PAYMENTS      46  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     47  

SECTION 3.01

     STATUS AND AUTHORITY      47  

SECTION 3.02

     LOCATION      47  

SECTION 3.03

     PARTNERSHIP AGREEMENT      47  

SECTION 3.04

     NAMES      47  

SECTION 3.05

     IDENTIFICATION NUMBER      47  

SECTION 3.06

     ORGANIZATION AND POWERS      47  

SECTION 3.07

     OWNERSHIP STRUCTURE      47  

SECTION 3.08

     AUTHORITY; NO CONFLICT OR VIOLATION      47  

SECTION 3.09

     DUE EXECUTION      48  

SECTION 3.10

     ENFORCEABILITY      48  

SECTION 3.11

     COMPLIANCE WITH LAWS, ETC.      48  

SECTION 3.12

     LITIGATION      48  

SECTION 3.13

     INSOLVENCY EVENT; SOLVENCY      49  

SECTION 3.14

     PAYMENTS TO APPLICABLE SELLERS      49  

SECTION 3.15

     SALES NOT VOIDABLE      49  

SECTION 3.16

     PERFECTION      49  

SECTION 3.17

     GOOD TITLE      49  

SECTION 3.18

     BANK ACCOUNTS      49  

SECTION 3.19

     CONTROL OF TRANSACTION ACCOUNT      50  

SECTION 3.20

     NO MATERIAL EVENT      50  

SECTION 3.21

     ACCURACY OF INFORMATION      50  

SECTION 3.22

     FINANCIAL STATEMENTS      50  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION           PAGE  

SECTION 3.23

     TAXES      50  

SECTION 3.24

     TAX STATUS      50  

SECTION 3.25

     VOLCKER RULE; INVESTMENT COMPANY ACT      50  

SECTION 3.26

     ANTI-MONEY LAUNDERING/INTERNATIONAL TRADE LAW COMPLIANCE      51  

SECTION 3.27

     ANTI-TERRORISM LAWS      51  

SECTION 3.28

     POLICIES AND PROCEDURES      51  

SECTION 3.29

     ERISA COMPLIANCE AND CANADIAN PENSION PLANS      51  

SECTION 3.30

     MATERIAL ADVERSE EFFECT      52  

SECTION 3.31

     GOOD TITLE      52  

SECTION 3.32

     EMPLOYEES      52  

SECTION 3.33

     RECEIVABLES      52  

SECTION 3.34

     DATA PROTECTION      53  

ARTICLE IV CONDITIONS

     53  

SECTION 4.01

     CONDITIONS TO EFFECTIVENESS      53  

SECTION 4.02

     CONDITIONS TO ADVANCES      55  

ARTICLE V COVENANTS

     56  

SECTION 5.01

     NAME OR STRUCTURAL CHANGES      56  

SECTION 5.02

     BUSINESS AND ACTIVITIES      56  

SECTION 5.03

     PARTNERSHIP      56  

SECTION 5.04

     SEPARATENESS      56  

SECTION 5.05

     COMPLIANCE WITH LAWS      57  

SECTION 5.06

     POLICIES AND PROCEDURES      57  

SECTION 5.07

     AUTHORIZATIONS      58  

SECTION 5.08

     RECORDS      58  

SECTION 5.09

     PERFORMANCE AND ENFORCEMENT OF THE SALE AND SERVICING AGREEMENT      58  

SECTION 5.10

     OWNERSHIP      59  

SECTION 5.11

     SALES, LIENS      59  

SECTION 5.12

     TERMINATION OF SALE AND SERVICING AGREEMENT      59  

SECTION 5.13

     INDEBTEDNESS      59  

SECTION 5.14

     TAX STATUS      59  

SECTION 5.15

     TAXES      59  

SECTION 5.16

     USE OF PROCEEDS      60  

SECTION 5.17

     ANTI-TERRORISM LAWS:      60  

SECTION 5.18

     FURTHER INFORMATION/ASSURANCES      60  

SECTION 5.19

     FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION      60  

SECTION 5.20

     NOTICES OF MATERIAL EVENTS      61  

SECTION 5.21

     EXISTENCE; CONDUCT OF BUSINESS      62  

SECTION 5.22

     PAYMENT OF OBLIGATIONS      62  

SECTION 5.23

     BOOKS AND RECORDS; INSPECTION RIGHTS      62  

SECTION 5.24

     COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS      63  

SECTION 5.25

     ACCURACY OF INFORMATION      63  

SECTION 5.26

     INDEBTEDNESS      63  

SECTION 5.27

     LIENS      63  

SECTION 5.28

     FUNDAMENTAL CHANGES      63  

SECTION 5.29

     NON-CONSOLIDATION      63  

SECTION 5.30

     DISPOSALS      64  

SECTION 5.31

     SWAP AGREEMENTS      64  

 

  ii  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION           PAGE  

SECTION 5.32

     RESTRICTED PAYMENTS      64  

SECTION 5.33

     RESTRICTIVE AGREEMENTS      64  

SECTION 5.34

     AMENDMENT OF ORGANIZATIONAL DOCUMENTS      64  

SECTION 5.35

     PARTNERSHIP CORPORATE COVENANTS      64  

SECTION 5.36

     ADMINISTRATIVE AGENT INSTRUCTIONS      65  

SECTION 5.37

     RECORDS      67  

SECTION 5.38

     DATA PROTECTION      67  

SECTION 5.39

     SELLER COLLECTIONS ACCOUNTS BLOCKED ACCOUNT AGREEMENT      67  

ARTICLE VI EVENTS OF DEFAULT, AMORTIZATION EVENTS AND RE-DIRECTION EVENTS

     68  

SECTION 6.01

     EVENTS OF DEFAULT      68  

SECTION 6.02

     AMORTIZATION EVENTS      71  

SECTION 6.03

     RE-DIRECTION EVENTS      71  

ARTICLE VII THE ADMINISTRATIVE AGENT

     72  

SECTION 7.01

     APPOINTMENT      72  

SECTION 7.02

     RIGHTS AS A LENDER      72  

SECTION 7.03

     DUTIES AND OBLIGATIONS      72  

SECTION 7.04

     RELIANCE      73  

SECTION 7.05

     ACTIONS THROUGH SUB-AGENTS      73  

SECTION 7.06

     RESIGNATION      73  

SECTION 7.07

     NON-RELIANCE      74  

SECTION 7.08

     NOT PARTNERS OR CO-VENTURERS; ADMINISTRATIVE AGENT AS REPRESENTATIVE OF THE
SECURED PARTIES      75  

SECTION 7.09

     NO SERVICES IN CANADA      75  

ARTICLE VIII MISCELLANEOUS

     75  

SECTION 8.01

     NOTICES      75  

SECTION 8.02

     WAIVERS; AMENDMENTS      77  

SECTION 8.03

     EXPENSES; INDEMNITY; DAMAGE WAIVER      79  

SECTION 8.04

     SUCCESSORS AND ASSIGNS      81  

SECTION 8.05

     SURVIVAL      84  

SECTION 8.06

     COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      85  

SECTION 8.07

     SEVERABILITY      85  

SECTION 8.08

     RIGHT OF SETOFF      85  

SECTION 8.09

     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      85  

SECTION 8.10

     WAIVER OF JURY TRIAL      86  

SECTION 8.11

     CONFIDENTIALITY      86  

SECTION 8.12

     SEVERAL OBLIGATIONS; NON-RELIANCE; VIOLATION OF LAW      87  

SECTION 8.13

     USA PATRIOT ACT      87  

SECTION 8.14

     DISCLOSURE      87  

SECTION 8.15

     APPOINTMENT FOR PERFECTION      88  

SECTION 8.16

     INTEREST RATE LIMITATION      88  

SECTION 8.17

     NO ADVISORY OR FIDUCIARY RESPONSIBILITY      88  

SECTION 8.18

     ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS     
88  

SECTION 8.19

     JUDGMENT CURRENCY CONVERSION      89  

SECTION 8.20

     CANADIAN ANTI-MONEY LAUNDERING LEGISLATION      89  

 

  iii  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    PAGE  

SCHEDULE 1 COMMITMENT SCHEDULE

     96  

SCHEDULE 2 BORROWER OWNERSHIP STRUCTURE

     97  

SCHEDULE 3 SELLER COLLECTIONS ACCOUNTS

     1  

SCHEDULE 4 FORM OF BORROWING REQUEST

     2  

EXHIBIT A ASSIGNMENT AND ASSUMPTION

     1  

EXHIBIT B FORM OF BORROWING BASE CERTIFICATE

     1  

EXHIBIT C FORM OF REPAYMENT NOTICE

     1  

EXHIBIT D-1 U.S. TAX COMPLIANCE CERTIFICATE

     2  

EXHIBIT D-2 U.S. TAX COMPLIANCE CERTIFICATE

     1  

EXHIBIT D-3 U.S. TAX COMPLIANCE CERTIFICATE

     1  

EXHIBIT D-4 U.S. TAX COMPLIANCE CERTIFICATE

     1  

 

  iv  



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is made as of August 2, 2018 (this “Agreement”) among CURO
Canada Receivables Limited Partnership, as the Borrower, the Lenders party
hereto and Waterfall Asset Management, LLC, as the Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 DEFINED TERMS.

As used in this Agreement and the other Transaction Documents, the following
terms have the meanings specified below:

“Actual Loss Rate” means, at any time, the Default Ratio at such time,
multiplied by 12.

“Administrative Agent” means Waterfall Asset Management, LLC, as investment
manager on behalf of one or more investment management clients, in its capacity
as administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VII.

“Administrative Agent Fee” means the fee pursuant to Section 2.09(c).

“Administrative Agent Fee Amount” has the meaning given to such term in the Fee
Letter.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means each advance of the Loans made to the Borrower pursuant to
Section 2.01.

“Advance Amount” means the amount equal to (i) the applicable Advance Rate
multiplied by (ii) the Aggregate Eligible Pool Balance.

“Advance Rate” means, with respect to any Receivable:

 

  (a)

with respect to Installment Loan Receivables, 80%; and

 

  (b)

with respect to Line of Credit Loan Receivables, 75%, provided that:

 

  (i)

on the date which is 6 months following the Closing Date, provided that the
Delinquency Ratio has not exceeded 1.75% during the period from the Closing Date
to the date which is 6 months following the Closing Date, the applicable Advance
Rate shall increase to 77.50%; and

 

  (ii)

on the date which is 12 months following the Closing Date, provided that the
Delinquency Ratio has not exceeded 1.75% during the period from the Closing Date
to the date which is 12 months following the Closing Date, the applicable
Advance Rate shall increase to 80%,

provided, in the case of (i) or (ii) above, that no Collateral Trigger Event,
Level 1 Regulatory Trigger Event, Amortization Event or Event of Default exists
and is continuing or has been waived, and provided further that in the cases of
both (a) and (b), if a Level 1 Collateral Trigger has occurred, the applicable
Advance Rate shall be reduced by 10% from the then current applicable Advance
Rate.

 

1



--------------------------------------------------------------------------------

“Adverse Claim” means a security interest, lien, mortgage, charge, pledge,
assignment, title retention, hypothec, encumbrance, ownership interest or other
right or claim, including any filing or registration made in respect thereof, of
or through any Person (other than the Borrower or the Administrative Agent).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Commitments and (ii) the Borrowing Base, minus (b) the
Aggregate Exposure as of such date (calculated, with respect to any Defaulting
Lender in cases where the Administrative Agent has made the amount of
outstanding Loans available to the Borrower pursuant to Section 2.06(d), as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Loans).

“Aggregate Eligible Pool Balance” means the number equal to (i) the Aggregate
Outstanding Balance of all Purchased Receivables owned by the Borrower, less
(ii) the Excess Portfolio Amounts.

“Aggregate Exposure” means, at any time, the aggregate Exposure of all the
Lenders at such time.

“Aggregate Outstanding Balance” means, as of any date of determination, with
respect to all, or such specified portion, of the Receivables (as the context
requires), the sum of the aggregate of the Outstanding Balance of all, or such
specified portion, of the Receivables as of such date of determination.

“AML Legislation” has the meaning assigned to such term in Section 8.20.

“Amortization Date” has the meaning assigned to such term in Section 6.02.

“Amortization Event” means the occurrence of any of the following events:

 

  (a)

at the discretion of the Administrative Agent, an Uncured Level 2 Verification
Trigger Event;

 

  (b)

a Level 2 Collateral Trigger;

 

  (c)

an Event of Default;

 

  (d)

any Exposure remains outstanding at the end of the Revolving Period; and

 

  (e)

a Level 2 Regulatory Trigger Event,

provided that an Amortization Event in respect of the event in clause (b) above
shall be deemed to occur on the Reporting Date in respect of such Collection
Period.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower from time to time concerning or relating
to bribery or corruption.

“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC and other laws administered by the U.S. Department of the Treasury
Financial Crimes Enforcement Network, and the Canadian Anti-Money Laundering &
Anti-Terrorism Legislation (as any of the foregoing Laws may from time to time
be amended, renewed, extended, or replaced).

 

2



--------------------------------------------------------------------------------

“Applicable Law” means all applicable federal, provincial, state, territorial
and local laws, statutes, regulations, rules, executive orders, supervisory
requirements, directives, guidelines, circulars, opinions, codes of conduct,
decisions, rulings, advisories, bulletins, interpretive letters, and other
official releases customarily considered to be binding of or by any government,
or any authority, department, or agency thereof, as now and hereafter in effect.

“Applicable Percentage” means, with respect to the Lenders, a percentage equal
to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments provided that, if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Exposure at that
time); provided that, in accordance with Section 2.16, so long as the Lenders
shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall be
disregarded in the calculations above.

“Applicable Rate” has the meaning assigned to such term in the Fee Letter.

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by the Lenders and an assignee (with the consent of any party whose consent
is required by Section 8.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Commitments and (ii) the Borrowing Base minus (b) the Aggregate
Exposure (calculated, with respect to the Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Loans).

“Availability Period” means the period from and including the Effective Date to
but excluding the earliest to occur of the Revolving Period End Date, an
Amortization Event, a Level 1 Regulatory Trigger Event (provided that if the
relevant Regulatory Action is released or terminated in a manner acceptable to
the Administrative Agent, acting reasonably, then a Level 1 Regulatory Trigger
Event shall no longer be considered to have occurred and the Availability Period
shall be reinstated), at the discretion of the Administrative Agent, an Uncured
Level 1 Verification Trigger Event, and the Maturity Date.

“Available Commitment” means, at any time, the aggregate Commitments, minus the
Aggregate Exposure (calculated, with respect to the Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Loans).

“Back-up Servicer” means SST Office Services Inc.

“Back-up Servicing and Verification Agency Agreement” means the Back-up
Servicing and Verification Agency Agreement among the Servicers, the Back-up
Servicer, the Administrative Agent and the Borrower.

“Back-up Servicing Fee” means the fees owing to the Back-up Servicer pursuant to
the Back-up Servicing and Verification Agency Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to any Canadian federal or provincial (as
applicable) withholding Tax, the beneficial owner, for Canadian federal or
provincial (as applicable) income tax purposes, to whom such Tax relates.

“Billing Statement” has the meaning assigned to such term in Section 2.14(e).

“Blocked Account Agreements” means, collectively, the Transaction Account
Blocked Account Agreement and the Seller Collections Accounts Blocked Account
Agreement, and “Blocked Account Agreement” means either of them.

“Blocked Person” means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (ii) a
Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; (iii) a Person with which any Lender is prohibited
from dealing with or otherwise engaging in any transaction by any Anti-Terrorism
Law; (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224; (v) a Person that is
named as a “specially designated national” on the most current list published by
OFAC at its official website or any replacement website or other replacement
official publication of such list; or (vi) a Person who a parent or Subsidiary
of a Person listed above.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means CURO Canada Receivables Limited Partnership, a limited
partnership formed under the laws of Ontario, by its general partner, CURO
Canada Receivables GP Inc.

“Borrower Parties” means, collectively, the Credit Parties and the Curo
Entities, and “Borrower Party” means any one of them.

“Borrower Party Plan” means each Plan that is established or maintained by any
Borrower Party or any ERISA Affiliate thereof, or to which any Borrower Party or
ERISA Affiliate thereof contributes, is obligated to contribute, or has any
liability.

“Borrowing Base” means, as at any date of determination, the amount equal to
(a) the relevant Advance Amount, plus (b) all Collections and other cash
proceeds in the Transaction Account at such time, minus (c) any accrued and
unpaid interest and fees with respect to the Purchased Receivables and minus
(d) any Insurance Costs.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a senior officer of the General Partner (in its
capacity as general partner of the Borrower), in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
sole discretion.

“Borrowing Base Deficiency” means, as at any determination date, the amount by
which the Aggregate Exposure exceeds the lower of (i) the Borrowing Base and
(ii) the aggregate Commitments.

“Borrowing Date” means, in respect of each Advance, the date specified as such
in the Borrowing Request applicable to such Advance.

“Borrowing Request” means a request by the Borrower for an Advance in accordance
with Section 2.01 in the form set out in Schedule 4.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario and New York City, New York are
authorized or required by law to remain closed.

 

4



--------------------------------------------------------------------------------

“CAD” or “Canadian Dollars” or “Dollars” or “$” means the lawful currency of
Canada.

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means the Criminal
Code, R.S. 1985, C-46, The Proceeds of Crime (Money Laundering) and Terrorist
Financing Act, S. 2000, 17 and the United Nations Act, R.S. 1985, U-2 or any
similar Canadian legislation, together with all rules, regulations and
interpretations thereunder or related thereto including, without limitation, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.

“Canadian Pension Plan” means any pension plan organized under the laws of
Canada or any province thereof.

“CDOR Rate” means, on any day, the greater of (a) 1.75% per annum and (b) the
Canadian deposit offered rate which, in turn means on any day the sum of (i) the
annual rate of interest determined with reference to the arithmetic average of
the discount rate quotations of all institutions listed in respect of Canadian
Dollar-denominated three-month bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest),
plus (ii) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian dollars for a
three-month interest period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.

“Change of Control” means the occurrence of any of the following:

 

  (a)

the direct or indirect sale, conveyance, transfer, lease or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of CURO Group Holdings
Corp. and its Subsidiaries, taken as a whole, to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) other than the Permitted
Holders;

 

  (b)

the adoption of a plan relating to the liquidation or dissolution of CURO Group
Holdings Corp.;

 

  (c)

the consummation of any transaction (including any merger or consolidation) the
result of which is that any “person” (as defined above) other than the Permitted
Holders, becomes the “beneficial owner” (as such term is defined in Rules 13d-3
and 13d-5 under the Exchange Act), except that for purposes of this clause
(3) such person shall be deemed to have “beneficial ownership” of all shares
that such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the voting stock of CURO Group Holdings Corp.;

 

  (d)

the first day on which a majority of the members of the Board of Directors of
CURO Group Holdings Corp. and CURO Intermediate Holdings Corp. are not
Continuing Directors;

 

5



--------------------------------------------------------------------------------

  (e)

the consummation of the first transaction (including any merger or
consolidation), the result of which is that any “person” (as defined above)
other than the Permitted Holders becomes the “beneficial owner” (as defined
above), directly or indirectly, of more of the voting stock of CURO Group
Holdings Corp. than is at that time beneficially owned by the Permitted Holders
in the aggregate (except that for purposes of this clause (5) such Permitted
Holders shall be deemed to have “beneficial ownership” of all shares of voting
stock that such Permitted Holders have the right to acquire, whether such right
is exercisable immediately or only after the passage of time); provided, that
such transaction shall not constitute a Change of Control unless such “person”
then owns, directly or indirectly, in the aggregate, more than 35% of the voting
stock of CURO Group Holdings Corp.; or

 

  (f)

the first day on which CURO Group Holdings Corp. ceases to “beneficially own”
(as defined above) 100% of the outstanding voting stock of any other Borrower
Party.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (d) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in the implementation thereof,
and (e) all requests, rules, guidelines, requirements or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Charged-Off Receivable” means any Receivable which remains unpaid for more than
ninety (90) days from the original due date for such payment or otherwise has
been or should have been charged-off or identified by the Servicers as
uncollectable in accordance with the Credit and Collection Policies;

“Charges” has the meaning assigned to such term in Section 8.16.

“Chattel Paper” has the meaning assigned to such term in the General Security
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Closing Date” means August 2, 2018.

“Closing Payment” means, with respect to any Purchase, the Closing Payment as
set out in the relevant Purchase Notice.

“Collateral” means any and all property owned, leased or operated by a Credit
Party and any and all other property of the Borrower, now existing or hereafter
acquired, that may at any time be, become or be intended to be, subject to a
security interest or Lien in favour of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations.

“Collateral Trigger Event” means the occurrence of a Level 1 Collateral Trigger,
a Level 2 Collateral Trigger or a Level 3 Collateral Trigger.

“Collection Period” means the period from, and including, the first day of any
calendar month to, and including, the last day of such calendar month.

 

6



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, (a) all cash collections
and other cash proceeds of such Receivable and (b) all cash proceeds in the
Related Rights for such Receivable, in each case including, but not limited to,
principal, interest, fees, liquidation proceeds, payments received in connection
with Insurance and proceeds from Insurance.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Exposure hereunder, as such commitment may be
reduced from time to time pursuant to (a) Section 2.08 and (b) assignments by or
to such Lender pursuant to Section 8.04. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Communications” has the meaning assigned to such term in Section 8.01(d).

“Confidential Personal Information” means any and all information or data
protected by Privacy Laws, including (without limitation) information or data
that: (a) is personal information or information about an identifiable
individual (as more particularly defined in the applicable Privacy Laws) that
was collected, used, disclosed or accessible to the Sellers or the Servicers; or
(b) is information from which an individual or individual’s identity can be
ascertained either from the information itself or by combining the information
with information from other sources available to the parties.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of CURO Group Holdings Corp. and CURO Intermediate Holdings
Corp. (as applicable) who (1) was a member of such Board of Directors on the
date of this Agreement or (2) was (x) nominated for election or elected to such
Board of Directors with the approval, recommendation or endorsement of a
majority of the directors who were members of such Board of Directors on the
date of this Agreement or whose nomination or election to the Board of Directors
was previously so approved or (y) designated or appointed, directly or
indirectly, by the Permitted Holders.

“Control” means, other than in the case of Section 3.19, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Cost of Funds” means, with respect to any Collection Period, a percentage equal
to (1) the sum of any interest and fee amounts payable under Section 2.03(b),
divided by (2) the average daily balance of the Aggregate Eligible Pool Balance
during such Collection Period; and such resulting quotient multiplied by
(3) twelve.

“Credit and Collection Policies” means, with respect to the Sellers, the
applicable credit and collection and risk underwriting policies for the
Receivables as in effect on the Closing Date and approved by the Lenders, namely
the documents entitled:

 

  (a)

Risk Underwriting Policies Supplement;

 

  (b)

Internet Lending Credit Policy – Cash Money;

 

  (c)

Brick and Mortar Credit Policy – Cash Money;

 

  (d)

Internet Lending Credit Policy – LendDirect;

 

7



--------------------------------------------------------------------------------

  (e)

Brick and Mortar Credit Policy – LendDirect;

 

  (f)

Risk and Analytics Approval Procedures, dated October 2017;

 

  (g)

Contact Centre P&P – Recovery Department Only, dated June 13, 2018;

 

  (h)

Due Date Changes – Line of Credit Loans; and

 

  (i)

Due Date Changes – Installment Loans,

as scheduled in Schedule D to the Sale and Servicing Agreement, as amended,
replaced or supplemented from time to time to the extent permitted under the
Transaction Documents.

“Credit Parties” means, collectively, the General Partner and the Borrower, and
“Credit Party” means either of them.

“Curo Entities” means, collectively, CURO Group Holdings Corp., CURO Financial
Technologies Corp. CURO Intermediate Holdings Corp., CURO Management LLC (NV)
and each Seller, and “Curo Entity” means any one of them.

“CURO Score” means a proprietary credit risk score determined by the Sellers.

“Customer Data” means all data and information supplied or provided or made
available directly or indirectly to the Sellers and the Servicers by Obligors,
including: (a) Confidential Personal Information; (b) the customer data of the
Sellers and the Servicers, (c) the result of the processing of any such data, or
data that is generated or derived or collected in any connection with the
origination and servicing of the Receivables; and (d) all such data and
information of the Sellers’ or the Servicers’ contractors, agents or other third
parties.

“Cut-off Date” means, with respect to any Purchase, the Cut-off Date as set out
in the relevant Purchase Notice.

“Data Requirements” means Privacy Laws applicable to the Sellers’ and the
Servicers’ conduct of business, all agreements to which it is bound, and all
internal or customer-facing policies of the Sellers and the Servicers, in each
case with respect to collection, use, storage, transfer, privacy, protection, or
security of information.

“Deemed Collection” has the meaning assigned to such term in Section 5.04 of the
Sale and Servicing Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Ratio” means, at any time, the ratio (expressed as a percentage)
computed by dividing (a) the Aggregate Outstanding Balance as at end of the last
day of the immediately preceding Collection Period of all Purchased Receivables
that were Defaulted Receivables as at the end of such day (excluding any
Receivables that were subject to a First Payment Default as at the end of such
day), by (b) the Aggregate Outstanding Balance of all Purchased Receivables as
at the end of such day (excluding any Receivables that were subject to a First
Payment Default as at the end of such day).

“Defaulted Receivable” means a Receivable: (a) as to which the Obligor thereof
is Insolvent, (b) which became or should have become charged-off or identified
by the Servicers as uncollectable in accordance with the Credit and Collection
Policies, or (c) as to which any payment, or part thereof, remains unpaid for
more than sixty (60) days and less than ninety-one (91) days from the original
due date for such payment.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Finance Party any other amount required to be paid
by it hereunder or any other Loan Document, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied, (b) has notified the Borrower or any
Finance Party in writing, or has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or any other Loan Document (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular Default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Finance
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Finance Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become Insolvent.

“Delinquency Ratio” means, at any time, the ratio (expressed as a percentage)
computed by dividing (a) the Aggregate Outstanding Balance as at end of the last
day of the immediately preceding Collection Period of all Purchased Receivables
that were Delinquent Receivables but not Defaulted Receivables as at the end of
such day (excluding any Receivables that were subject to a First Payment Default
as at the end of such day) by (b) the Aggregate Outstanding Balance of all
Purchased Receivables as at the end of such day (excluding any Receivables that
were subject to a First Payment Default as at the end of such day).

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than thirty (30) days and less than sixty-one
(61) days from the original due date for such payment.

“Discrepancy Ratio” means the ratio computed by dividing (a) the total number of
Receivables in a Loan Data Tape reviewed by the Verification Agent in a
verification period pursuant to the Back-up Servicing and Verification Agency
Agreement containing discrepancies, by (b) the total number of Receivables in a
Loan Data Tape reviewed by the Verification Agent in that verification period
pursuant to the Back-up Servicing and Verification Agency Agreement, as
indicated in any Verification Certificate (as defined in the Back-up Servicing
and Verification Agency Agreement).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

9



--------------------------------------------------------------------------------

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and any of its Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eligible Receivable” means, as at the date of determination, Receivables (net
of unearned interest, fees, unearned discounts, insurance commissions, reserves
and holdbacks thereon) that are Receivables designated as Installment Loan
Receivables or Line of Credit Loan Receivables, and which meet the following
criteria:

 

  (a)

each Receivable is due from an Obligor who:

 

  (i)

is resident in British Columbia, Alberta, Saskatchewan, Manitoba, Ontario or New
Brunswick and has a correspondence address in that province;

 

  (ii)

is a natural person who is not deceased;

 

  (iii)

is not insolvent or bankrupt and no proceedings for the commencement of any
insolvency or bankruptcy are pending against it (to the best knowledge of the
relevant Seller);

 

  (iv)

in the case of any Receivable that is originated after the Closing Date to an
Obligor who is not an existing borrower and has not been a previous borrower of
the Sellers (i) has a CURO Score of at least 391, and (ii) with respect to
Receivables which had an Outstanding Balance of $5,000 or more on the relevant
Purchase Date, has a FICO Score of at least 600 and a CURO Score of at least
650, or (iii) if such Obligor is a new customer with no Curo score calculated,
has FICO score no lower than 426; and

 

  (v)

has an income (whether through employment, government assistance or otherwise)
as of the date of origination, of greater than or equal to $750 per month.

 

  (b)

each Receivable is the legal, valid and binding obligation of the related
Obligor and is enforceable in accordance with its terms, except as such
enforcement may be limited by insolvency laws and except as such enforceability
may be limited by general principles of equity;

 

  (c)

each Obligor with respect to each Underlying Agreement has no right (whether
statutory or otherwise) to cancel or unilaterally terminate the relevant
Underlying Agreement, other than such right as has expired;

 

  (d)

the relevant Seller has good and marketable title to each Receivable, free and
clear of all Adverse Claims, other than Permitted Encumbrances;

 

  (e)

each Receivable, including all of the Seller’s rights, title and interest
therein, is freely assignable by the relevant Seller to the Borrower without the
consent of the relevant Obligor;

 

  (f)

the Underlying Agreement relating to each Receivable has been duly authorized,
executed and delivered by the parties thereto (including without limitation,
where applicable, has been executed online);

 

10



--------------------------------------------------------------------------------

  (g)

each Receivable can be segregated and is identifiable by reference to the
details thereof which are electronically stored in the computer systems of the
relevant Servicer at any time;

 

  (h)

each Receivable is payable in Canadian Dollars;

 

  (i)

no modification or waiver to the terms of any Underlying Agreement or approach
to collections has been made by the Sellers and/or Servicers, as applicable,
other than one to five day changes to the payment date, as a courtesy in
accordance with the Credit and Collection Policies;

 

  (j)

in respect of each Installment Loan Receivable, the related Underlying Agreement
has an original term of:

 

  (i)

no more than 60 months; and

 

  (ii)

no less than 6 months;

 

  (k)

each Line of Credit Loan Receivable must have:

(i) in the case of Line of Credit Loan Receivable due from monthly-pay Obligors,
a minimum monthly principal payment of the greater of (i) 2% of the total
outstanding principal amount, and (ii) $25.00; and

(ii) in the case of Line of Credit Loan Receivable due from bi-weekly or
semi-monthly -pay Obligors, a minimum bi-weekly or semi-monthly, as the case may
be, principal payment of the greater of (i) 1% of the total outstanding
principal amount, and (ii) $12.50;

 

  (l)

each Installment Loan Receivable has:

(i) a minimum outstanding balance of $50; and

(ii) a maximum outstanding balance of $10,000;

 

  (m)

each Line of Credit Loan Receivable has:

(i) a minimum credit limit of $1,000; and

(ii) a maximum credit limit of $10,000;

 

  (n)

in respect of each Receivable, it has received its first scheduled payment
towards principal and interest pursuant to the related Underlying Agreement and
is not subject to a First Payment Default;

 

  (o)

no Receivable is a single-pay receivable requiring repayment in a single
payment;

 

  (p)

each Receivable has an annual interest rate of greater than or equal to 46.93%;

 

  (q)

no Receivable is classified in the Seller’s records as cancelled or fraudulent;

 

  (r)

in respect of each Receivable, the relevant Underlying Agreement provides for
payments on a bi-weekly, semi-monthly or monthly basis by the relevant Obligor
(provided that in the first month and the final month of the life of the
Receivable may be of a different frequency);

 

  (s)

each Receivable is a receivable which is not subject to any right of rescission,
dispute, set-off, counterclaim or defence whatsoever and is free of any Adverse
Claim, other than Permitted Encumbrances;

 

11



--------------------------------------------------------------------------------

  (t)

such Receivable is not a Delinquent Receivable, a Defaulted Receivable or a
Charged-Off Receivable;

 

  (u)

no Receivable relates to an Obligor who is an employee, affiliate or shareholder
of the Seller (or any affiliate of the Seller) other than a shareholder of CURO
Group Holdings Corp. where such Receivable was originated and serviced on an
arm’s length basis;

 

  (v)

the Underlying Agreement relating to each Installment Loan Receivable has been
fully advanced by the relevant Seller;

 

  (w)

with respect to Line of Credit Loan Receivables, each Obligor thereunder has
made at least one drawing in the last 12 months or such Receivable has a balance
greater than zero from the original amount advanced under such loan;

 

  (x)

with respect to Line of Credit Loan Receivables, such Receivable is not a cash
advance;

 

  (y)

each Receivable was originated and has been serviced in compliance with
Applicable Law in all material respects and pursuant to an Underlying Agreement
which complies in all material respects with all Requirements of Law, and no
court ruling, regulatory action or order has occurred in respect of the
Receivables that has or could reasonably be expected to have an adverse effect
on the validity, enforceability or collectability of such Receivable in
accordance with its original terms by any current or future holder;

 

  (z)

each Receivable in respect of which the Obligors have purchased Insurance is not
covered by Insurance in respect of which Western Life Assurance Company or any
of its Affiliates is the Insurer;

 

  (aa)

each Receivable was originated in the ordinary course of the relevant
Originator’s business and has been originated and has been serviced by the
relevant Servicer (or a subservicer on its behalf that has been appointed under
the Transaction Documents or otherwise approved by the Administrative Agent) in
accordance with the Credit and Collection Policies; and

 

  (bb)

each receivable is not Chattel Paper.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA

 

12



--------------------------------------------------------------------------------

Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Section 4245 of ERISA, or is in critical or
endangered status within the meaning of Section 432 of the Code.

“EU Bail-In Legislation Schedule” means the “EU Bail-In Legislation Schedule”
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Events of Default” has the meaning assigned to such term in Article VI, and
“Event of Default” means any such event.

“Excess Portfolio Amount” means, at any time of determination, the Aggregate
Outstanding Balance by which the Purchased Receivables exceed or do not qualify
under the relevant Portfolio Limits at such time.

“Excess Spread Percentage” means, at any time in respect of the immediately
preceding Collection Period, a percentage equal to the Weighted Average
Portfolio Interest Rate less the Actual Loss Rate less the Cost of Funds less
Servicing Cost plus the Net Insurance Premium Yield, in each case as at the end
of such Collection Period.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) Taxes imposed pursuant to the ITA as a
result of the Recipient (i) not dealing at arm’s length (within the meaning of
the ITA) with the Borrower, or (ii) being a “specified non-resident shareholder”
(within the meaning of subsection 18(5) of the ITA) of a member of the Borrower
or not dealing at arm’s length with a “specified shareholder” (within the
meaning of subsection 18(5) of the ITA) of a member of the Borrower; (c) in the
case of a Lender, U.S. federal and Canadian federal and provincial withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.15(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.13, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office; (d) U.S. federal and
Canadian withholding Taxes attributable to such Recipient’s failure to comply
with Section 2.13(f); and Section 2.13(d) and (e) any U.S. federal withholding
Taxes imposed under FATCA.

“Expenses Cap” means, with respect to a period consisting of twelve
(12) consecutive Monthly Settlement Date, $100,000 per annum.

“Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

13



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated on or about the date hereof between WF
Marlie 2018-1, Ltd. and the Borrower in respect of the determination of the
Administrative Agent Fee Amount, the Applicable Rate, the Financing Premium Rate
and the Upfront Fee Rate, as such fee letter may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“FICO Score” means a credit score determined using analytics developed by the
Fair Isaac Corporation and commonly referred to as a FICO Score.

“FFL Group” means (i) Friedman Fleischer & Lowe, LLC and its Affiliates and
(ii) any investment vehicle that is managed (whether through ownership of
securities having a majority of the voting power or through management of
investments) by any Person listed in clause (i), but excluding any portfolio
companies (other than any Curo Entity or any Subsidiary of a Curo Entity) of any
such Person.

“Finance Parties” means the Administrative Agent and the Lenders.

“Financial Covenant” means the covenants in Article X(k) in the Parent Guaranty.

“Financing Premium” means the fee pursuant to Section 2.09(a).

“Financing Premium Rate” has the meaning given to such term in the Fee Letter.

“First Payment Default” means the failure by an Obligor to make its first
scheduled payment under the relevant Underlying Agreement.

“First Payment Default Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) computed by dividing (a) the Aggregate Outstanding
Balance of the Purchased Receivables which were subject to a First Payment
Default during the most recently completed Collection Period, by (b) the
Aggregate Outstanding Balance of the Purchased Receivables which were purchased
by the Borrower during such Collection Period.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if a Borrower is not
a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Plan” means any benefit plan that is maintained or is contributed to by
any Borrower Party that, under the applicable Law of any jurisdiction other than
the United States, is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Founders” means each of (i) Doug Rippel, (ii) Chad Faulkner, (iii) Mike
McKnight, (iv) Joseph Genova, (v) the J.P. Genova Family Trust and (vi) any (a)
spouse or lineal descendent (whether natural or adopted) of any Person listed in
clauses (i) through (v) or (b) trust, corporation, partnership or other entity,
the beneficiaries, stockholders, partners, owners or persons beneficially
holding an 80% or more controlling interest of which consist of such Person
and/or any of the Persons referred to in the immediately preceding clause (a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14



--------------------------------------------------------------------------------

“General Partner” means CURO Canada Receivables GP Inc. and any successor or
permitted assignee thereof.

“General Security Agreement” means that certain security agreement (including
any and all supplements thereto), dated as of the Effective Date, among the
Borrower and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
governed by the laws of a province or territory of Canada entered into, after
the date of this Agreement by the Borrower (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Governmental Authority” means the government of the U.S., Canada, any other
nation or any political subdivision thereof, whether state, provincial,
territorial, or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means Curo Group Holdings Corp.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) obligations in respect of any earn-out obligation for which the payment
amount is capable of being determined or for which the obligation is evidenced
by a promissory or similar instrument. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

 

15



--------------------------------------------------------------------------------

“Industry Regulatory Action” means any inquiry, investigation, legal action or
proceeding by any Governmental Authority alleging any noncompliance by any
member of the consumer credit industry with such jurisdiction’s applicable
consumer credit laws or insurance laws as a result of a method, practice,
action, inaction, condition, event or circumstance that is consistent in all
material respects with the same or any similar method, practice, action,
inaction, condition, event or circumstance engaged in by or applicable to any
Borrower Party or any third party engaged by any Borrower Party.

“Ineligible Institution” has the meaning assigned to such term in
Section 8.04(b).

“Information” has the meaning assigned to such term in Section 8.11.

“Initial Servicers” means Cash Money Cheque Cashing Inc. (Canada) and LendDirect
Corp. (Canada) and “Initial Servicer” means either of them.

“Insolvency Event” means the occurrence of any of the following:

 

  (a)

a Credit Party shall:

 

  (i)

apply for or consent to the appointment of, or the taking of possession by a
receiver, custodian, administrator, trustee, liquidator or other similar
official for itself or any other Credit Party or for all or any substantial part
of its or any other Credit Party’s assets;

 

  (ii)

commit an act of bankruptcy;

 

  (iii)

make a general assignment for the benefit of creditors, or otherwise commence or
consent to the commencement of proceedings under the Bankruptcy and Insolvency
Act (Canada) (including proceedings in connection with any proposal or notice of
intention to make a proposal thereunder), the Companies’ Creditors Arrangement
Act (Canada) or under any other Insolvency Law, or consent to any orders sought
in any such proceedings, in each case in respect of any Credit Party or its
property;

 

  (iv)

take any corporate or partnership action to authorize, or expressly state any
intention to take, any of the actions described in (i) through (iii) above; or

 

  (v)

(A) be unable to meet its obligations as they generally become due, (B) cease
paying its current obligations in the ordinary course of business as they
generally become due, (C) cease to have property that, at a fair valuation, is
sufficient, or, if disposed of at a fairly conducted sale under legal process,
would be sufficient to enable payment of all of its obligations, due and
accruing due, or (D) admit in writing that any of (A) through (C) have occurred
in respect of any Credit Party;

 

  (b)

a receiver, custodian, administrator, trustee, liquidator or other similar
official is appointed over a Credit Party or over all or any substantial part of
a Credit Party’s assets; or

 

  (c)

in respect of any Credit Party, an involuntary proceeding shall be commenced
seeking: (A) to adjudicate any Credit Party a bankrupt or insolvent; (B) relief
in respect of any Credit Party or a substantial part of such Credit Party’s
assets under the Bankruptcy and Insolvency Act (Canada) (including proceedings
in connection with any proposal thereunder), the Companies’ Creditors
Arrangement Act (Canada) or any other Insolvency Law; or (C) the appointment of
a receiver, trustee, custodian, liquidator or similar official for any Credit
Party or any substantial part of such Credit Party’s property.

“Insolvency Law” means the Companies’ Creditors Arrangement Act (Canada),
Bankruptcy and Insolvency Act (Canada), Winding-up and Restructuring Act
(Canada), the Limited Partnerships Act (Ontario) and all other winding-up,
liquidation, dissolution, conservatorship, bankruptcy, moratorium, protection,
composition, arrangement, receivership, insolvency, reorganization, or similar
laws of Canada or other applicable jurisdictions, including at common law or
equity, from time to time in effect and affecting the rights of creditors
generally.

 

16



--------------------------------------------------------------------------------

“Insolvent” means, in respect of any Person:

 

  (a)

such Person:

 

  (i)

applies for or consents to the appointment of, or the taking of possession by a
receiver, custodian, administrator, trustee, liquidator or other similar
official over such Person or all or any substantial part of such Person’s
assets;

 

  (ii)

commits an act of bankruptcy;

 

  (iii)

makes a general assignment for the benefit of creditors, or otherwise commences
or consents to the commencement of proceedings under the Bankruptcy and
Insolvency Act (Canada) (including proceedings in connection with any proposal
or notice of intention to make a proposal thereunder), the Companies’ Creditors
Arrangement Act (Canada) or under any other Insolvency Law, or consents to any
orders sought in any such proceedings, in each case in respect of such Person or
such Person’s property;

 

  (iv)

takes any corporate or partnership action to authorize, or expressly states any
intention to take, any of the actions described in (i) through (iii) above; or

 

  (v)

(A) is unable to meet such Person’s obligations as they generally become due,
(B) ceases paying such Person’s current obligations in the ordinary course of
business as they generally become due, (C) ceases to have property that, at a
fair valuation, is sufficient, or, if disposed of at a fairly conducted sale
under legal process, would be sufficient to enable payment of all of such
Person’s obligations, due and accruing due, or (D) admits in writing that any of
(A) through (C) have occurred in respect of such Person;

 

  (b)

a receiver, custodian, administrator, trustee, liquidator or other similar
official is appointed over such Person or over all or any substantial part of
such Person’s assets;

 

  (c)

an involuntary proceeding shall be commenced seeking: (i) to adjudicate such
Person a bankrupt or insolvent; (ii) relief in respect of such Person or a
substantial part of such Person’s assets under the Bankruptcy and Insolvency Act
(Canada) (including proceedings in connection with any proposal thereunder), the
Companies’ Creditors Arrangement Act (Canada) or any other Insolvency Law; or
(iii) the appointment of a receiver, trustee, custodian, liquidator or similar
official for such Person or any substantial part of such Person’s property; or

 

  (d)

security enforcement, sale or foreclosure steps shall have been taken against
such Person or a substantial part of such Person’s property under the PPSA or
similar laws of any other jurisdiction.

“Installment Loan Receivables” means, collectively, the installment loans
described in the related Underlying Agreements as personal loan agreements for
fixed rate loans, and “Installment Loan Receivable” means any one of them.

“Insurance” means, collectively, the insurance made available to Obligors by
Insurers with respect to Receivables under the Master Insurance Contracts.

“Insurance Costs” means, collectively, the amounts paid or required to be paid
by the Borrower to any Insurer out of Insurance premiums received from Obligors
in accordance with any Master Insurance Contracts entered into by the Sellers,
and “Insurance Cost” means any of such amounts.

“Insurers” means Canadian Premier Life Insurance Company and any other insurer
that provides Insurance pursuant to the Master Insurance Contracts, to the
extent permitted under the Transaction Documents, and “Insurer” means any of
them.

“Interest Distribution Amount” means, in respect of a Collection Period, (a) the
daily weighted average outstanding principal amount of the Loans for such
Collection Period, multiplied by (b) the Applicable Rate, divided by (c) 360,
and multiplied by (d) the number of days in such Collection Period.

 

 

17



--------------------------------------------------------------------------------

“Insurer Notification Letters” means the notification letter delivered to
Canadian Premier Life Insurance Company dated on or about the date hereof.

“Intercompany Debt” means any Indebtedness from time to time owing by any Seller
to any Affiliate thereof.

“Interest Rate Caps” means interest rate cap transactions in which the Borrower
as buyer receives payments at the end of each period in which the interest rate
exceeds the agreed strike rate, and “Interest Rate Cap” means any such
transaction.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“IRS” means the United States Internal Revenue Service.

“ITA” means the Income Tax Act (Canada).

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.19(a).

“Judgment Currency” has the meaning assigned to such term in Section 8.19(a).

“Judgment Threshold” means, with respect to each Borrower Party, $250,000.

“Lender” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 8.04 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.

“Level 1 Collateral Trigger” means the occurrence of any of:

 

  (a)

a Default Ratio of greater than [* * * * *];

 

  (b)

a Delinquency Ratio of greater than [* * * * *];

 

  (c)

a First Payment Default Ratio of greater than [* * * * *]; or

 

  (d)

an Excess Spread Percentage of less than [* * * * *].

“Level 1 Regulatory Trigger Event” means the commencement by any Canadian
Governmental Authority of a Regulatory Action.

“Level 1 Verification Trigger Event” means the Discrepancy Ratio in respect of
any verification period pursuant to the terms of the Back-up Servicing and
Verification Agency Agreement is greater than [* * * * *].

“Level 2 Collateral Trigger” means the occurrence of any of:

 

  (a)

a Default Ratio of greater than [* * * * *];

 

  (b)

a Delinquency Ratio of greater than [* * * * *];

 

  (c)

a First Payment Default Ratio of greater than [* * * * *]; or

 

  (d)

an Excess Spread Percentage of less than [* * * * *].

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

“Level 2 Regulatory Trigger Event” means (a) the failure of a Regulatory Action
by any Canadian Governmental Authority to be released or terminated in a manner
acceptable to the Administrative Agent, acting reasonably, within [* * * * *] of
the commencement thereof, but excluding any Regulatory Action that has been
inactive for at least [* * * * *] (to the satisfaction of the Administrative
Agent) including, for the avoidance of doubt, as a result of a change in the
scope or nature of activities undertaken by the Borrower, or (b) the issuance or
entering by any Governmental Authority pursuant to an Industry Regulatory Action
of any cease and desist order, permanent injunction, temporary restraining
order, or other judicial or non-judicial sanction, order or ruling restricting
the origination, marketing, servicing or enforcement of consumer loans
substantially similar to the Receivables, which has or could reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent in its Permitted Discretion.

“Level 2 Verification Trigger Event” means the Discrepancy Ratio in respect of
any verification period pursuant to the terms of the Back-up Servicing and
Verification Agency Agreement is greater than [* * * * *], provided that the
number of Receivables reviewed in that verification period represents at least
[* * * * *] of the Receivables proposed by the Borrower for funding by the
Lenders in the week corresponding to the verification period.

“Level 3 Collateral Trigger” means the occurrence of any of:

 

  (a)

a Default Ratio of greater than [* * * * *];

 

  (b)

a Delinquency Ratio of greater than [* * * * *];

 

  (c)

a First Payment Default Ratio of greater than [* * * * *]%; or

 

  (d)

an Excess Spread Percentage of less than [* * * * *].

“Level 3 Regulatory Trigger Event” means (i) the issuance or entering by any
Governmental Authority of any stay, order, judgment, cease and desist order,
injunction, temporary restraining order, or other judicial or non-judicial
sanction, order or ruling related to a Regulatory Action or (ii) the enactment
of a usury cap applicable to any consumer finance product offered by the
Borrower Parties or the passage of any applicable federal or provincial statute
or regulation restricting the offering or sale of the Receivables which, in
either case, has or could reasonably be expected to have a Material Adverse
Effect as determined by the Administrative Agent in its Permitted Discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothec (whether legal or conventional), hypothecation, encumbrance,
charge, option or security interest in, on or of such asset, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Line of Credit Loan Receivables” means, collectively, the line of credit loans
described in the related Underlying Agreements as personal loan agreements for
lines of credit, and “Line of Credit Loan Receivable” means any one of them.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the General Security Agreement, the Fee
Letter, the Parent Guaranty and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favour
of, the Administrative Agent or any Lender and including intercreditor
agreements, subordination agreements and all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Borrower Party, or any employee of any Borrower Party, and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

“Loan Level Data Tape” has the meaning ascribed thereto in the Back-up Servicing
and Verification Agency Agreement.

“Loans” means loans and advances made by the Lenders to the Borrower pursuant to
this Agreement, together with interest accrued thereon and fees and costs
incurred in connection therewith.

“Make Whole Amount” means the product of (i) the aggregate Commitments, (ii) the
Applicable Rate and (iii) the number of months remaining in the Revolving
Period, divided by 12.

“Master Insurance Contracts” means, collectively, the Master Insurance Policies
and the Master Insurance Marketing Agreement, and “Master Insurance Contract”
means any of them.

“Master Insurance Marketing Agreement” means the lender marketing agreement for
group creditor insurance plan between Canadian Premier Life Insurance Company,
Premium Services Group Inc., LendDirect Corp. and Cash Money Cheque Cashing Inc.
dated March 8, 2018, as amended, replaced or supplemented, from time to time to
the extent permitted under the Transaction Documents.

“Master Insurance Policies” means, collectively, the following master insurance
policies:

 

  (a)

policy number LOC001-CM01 between Canadian Premier Life Insurance Company and
Cash Money Cheque Cashing Inc.;

 

  (b)

policy number LOC001-LD01 between Canadian Premier Life Insurance Company and
LendDirect Corp.;

 

  (c)

policy number ST001-CM01 between Canadian Premier Life Insurance Company and
Cash Money Cheque Cashing Inc.;

in each case, as amended, replaced or supplemented, from time to time to the
extent permitted under the Transaction Documents, and “Master Insurance Policy”
means any of them.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise of any of
(i) the Borrower Parties taken as a whole, (ii) any of the Credit Parties,
(iii) any of the Sellers, or (iv) any of the Servicers, (b) the ability of any
of the Borrower Parties to perform any of its obligations under any of the Loan
Documents to which it is a party, (c) a material portion of the Collateral, the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent or the Lenders under any of the Loan
Documents.

“Maturity Date” means August 2, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Principal Amount” means one hundred fifty million dollars
($175,000,000), provided that such amount may be increased in an amount as
agreed by and in accordance with Section 2.07 up to a maximum of two hundred
fifty million dollars ($250,000,000).

“Maximum Rate” has the meaning assigned to such term in Section 8.16.

“Monthly Settlement Date” means the fifteenth (15th) calendar day of the
immediately succeeding calendar month, provided that if such date is not a
Business Day, the Monthly Settlement Date shall be the following Business Day.

 

20



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Insurance Premium Yield” means, at any time in respect of a Collection
Period, the ratio (expressed as a percentage) computed by dividing (i) the
amount paid by Obligors in connection with Insurance premiums during such
Collection Period, less the Insurance Cost during such Collection Period, by
(ii) the Aggregate Outstanding Balance of all Eligible Receivables as of the
last day of such Collection Period.

“Obligor” means, with respect to any Receivable, the Person or Persons obliged
to make payments in respect thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Online Receivables” means all Receivables which were originated (and, for the
avoidance of doubt, with respect to Installment Loan Receivables are fully
funded) by the Sellers through an online platform in accordance with the
applicable Requirements of Law.

“Organizational Documents” of any Person means its memorandum and articles of
association, articles or certificate of incorporation or formation and by-laws,
limited liability agreement, partnership agreement, declaration of trust or
other comparable charter or organizational documents as amended from time to
time and shall include with respect to the Borrower, the Partnership Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, value added, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.15).

“Outstanding Balance” means, with respect to any Receivable at any time, the
outstanding balance, which remains unpaid and owing from the relevant Obligor at
such time, excluding any amount payable on account of fees, commissions, finance
charges, late payment charges and other similar items.

“Parent Guaranty” means the guaranty provided by CURO Group Holdings Corp. dated
on or about the date hereof.

“Participant Register” has the meaning assigned to such term in Section 8.04(d).

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Partnership Agreement” means the limited partnership agreement in respect of
the Borrower dated as of July 30, 2018 between, inter alia, the General Partner
as general partner.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

21



--------------------------------------------------------------------------------

“Pending Eligible Receivables” means Receivables that would be Eligible
Receivables but for the fact that the first scheduled payment of the relevant
Obligor pursuant to the related Underlying Agreement is pending.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means, with respect to any Person or its assets,
(a) any inchoate Liens for current taxes, assessments, levies, fees and other
government and similar charges not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been established in accordance with
GAAP, but only so long as foreclosure, execution or garnishment with respect to
such Lien is not imminent and the use and value of the property to which the
liens attach are not impaired during the pendency of such proceedings, (b) with
respect to Cash Money Cheque Cashing, Inc., any Lien in favor the Royal Bank of
Canada in connection with the amended and restated letter agreement dated as of
July 3, 2018 between Cash Money Cheque Cashing, Inc. and the Royal Bank of
Canada, as amended, modified, supplemented, restated or replaced from time to
time, pursuant to which the Royal Bank of Canada provides certain secured
facilities to Cash Money Cheque Cashing, Inc., provided that such encumbrance
has been released by the Royal Bank of Canada in respect of any Purchased Assets
sold pursuant to the Sale and Servicing Agreement effective as of the date and
time that such Purchased Assets are sold to the Borrower and, for the avoidance
of doubt, shall not be considered to be a Permitted Encumbrance in respect of
any Purchased Assets upon their Purchase, (c) any Lien in favor of, or assigned
to, the Administrative Agent (for the benefit of the Secured Parties) under the
Transaction Documents, and (d) any other Lien which the Administrative Agent has
consented to in writing, and, for the avoidance of doubt, Liens arising under
ERISA are not Permitted Encumbrances.

“Permitted Holders” means the Founders and the FFL Group.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIPEDA” means the Personal Information Protection and Electronic Documents Act,
S.C. 2000, c. 5.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Portfolio Limits” means, in respect of the Purchased Receivables, the following
limits:

 

  (a)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables that are not Online Receivables, over (ii) the
Aggregate Eligible Pool Balance, is at least 80%;

 

  (b)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables which were originated by LendDirect Corp., over
(ii) the Aggregate Eligible Pool Balance, is not greater than 20%;

 

  (c)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables which are Installment Loan Receivables, over (ii) the
Aggregate Eligible Pool Balance, is not greater than 10%, provided that for the
first six (6) months following the Closing Date, this limit shall not apply;

 

22



--------------------------------------------------------------------------------

  (d)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables in respect of which the Obligor’s address is in
Ontario, over (ii) the Aggregate Eligible Pool Balance, is not less than 50%,
provided that for the first six (6) months following the Closing Date, this
limit shall not apply;

 

  (e)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables in respect of which the Obligor’s address is in a
province other than Ontario or Alberta, over (ii) the Aggregate Eligible Pool
Balance, is not greater than 15%;

 

  (f)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables in respect of which the Obligor’s address is in New
Brunswick, over (ii) the Aggregate Eligible Pool Balance, is not greater than
1.5%;

 

  (g)

from the date which is four (4) calendar months following the Closing Date, the
ratio, expressed as a percentage, of (i) the aggregate Principal Balance of all
Purchased Receivables in respect of which the Obligors have purchased Insurance,
over (ii) the Aggregate Eligible Pool Balance, is not less than 70%;

 

  (h)

the weighted average of the credit limits set out in the Underlying Agreements
in respect of the Purchased Receivables is not greater than $4,500;

 

  (i)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables in respect of which the credit limit set out in the
related Underlying Agreements is greater than $7,500, over (ii) the Aggregate
Eligible Pool Balance, is not greater than 15%; and

 

  (j)

the ratio, expressed as a percentage, of (i) the aggregate Principal Balance of
all Purchased Receivables in respect of which the Obligor’s monthly income is
less than $2,000, over (ii) the Aggregate Eligible Pool Balance, is not greater
than 40%.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in any applicable
jurisdiction in Canada, “PPSA” means the Personal Property Security Act or such
other applicable legislation (including, the Civil Code of Quebec) in effect
from time to time in such other jurisdiction in Canada for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Prepayment Fee” means (i) during the first twenty four (24) months following
the Closing Date, the Make Whole Amount, (ii) during the period from the twenty
fifth (25th) month following the Closing Date to the thirty third (33rd) month
following the Closing Date, an amount equal to three percent (3%) of the
aggregate Commitments, and (iii) during the period from the thirty fourth (34th)
month to the Revolving Period End Date, zero.

“Principal Balance” means, with respect to a Receivable, the outstanding
principal balance owing on such Receivable.

“Privacy Laws” means PIPEDA and any regulations thereunder, as amended, replaced
or supplemented from time to time, and any other similar applicable federal,
provincial or territorial legislation now in force or that may in the future
come into force in Canada governing the protection of personal information in
the private sector.

 

23



--------------------------------------------------------------------------------

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.19(d).

“Purchase” means each purchase by the Borrower of Purchased Receivables pursuant
to the terms of the Sale and Servicing Agreement and a Purchase Notice.

“Purchase Date” means, in respect of each Purchase, the date specified as such
in the Purchase Notice applicable to such Purchase.

“Purchase Notice” means an offer by the Sellers to sell assets to the Borrower
in the form attached as Schedule A to the Sale and Servicing Agreement.

“Purchased Assets” means the Receivables purchased by the Borrower under the
Sale and Servicing Agreement (other than those repurchased by the Sellers), the
Related Rights thereto and the related Collections.

“Purchased Receivables” means Eligible Receivables and Pending Eligible
Receivables that are purchased pursuant to the Sale and Servicing Agreement.

“Qualified Lender” means a financial institution that is listed on Schedule I,
II, or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not deemed to be resident of Canada for purposes
of the ITA, that financial institution deals at arm’s length with the Borrower
for purposes of the ITA.

“Receivables” means the indebtedness and other obligations originally owed to
any Seller in connection with any and all liens, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing unsecured multi-pay consumer line of credit and installment loans
made and/or acquired by a Seller which were originated in accordance with the
Credit and Collection Policies or which are otherwise included as Collateral.

“Receivables Sale Termination Notice” has the meaning given to such term in
Section 5.36.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender, or any combination thereof (as the context requires).

“Records” means, at any time in relation to a Seller and with respect to any
Receivable, all contracts and other documents, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property and rights) relating to such Receivables, any
Related Rights and the related Obligor, in each case, related to such Seller,
which are reasonably necessary, in light of the circumstances then subsisting,
to service or enforce such Receivable and Related Rights.

“Re-Direction Event” means the occurrence of any of the following events:

 

  (a)

a Level 2 Collateral Trigger; and

 

  (b)

a Level 2 Regulatory Trigger Event.

“Register” has the meaning assigned to such term in Section 8.04(b).

 

24



--------------------------------------------------------------------------------

“Regulatory Action” means, other than a Routine Inquiry, any inquiry,
investigation, legal action or proceeding by any Governmental Authority alleging
any noncompliance by any Borrower Party or, to the knowledge of the Borrower or
any other Curo Entity, any third party engaged by a Borrower Party with such
jurisdiction’s applicable consumer credit laws or insurance laws, which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect as determined by the Administrative Agent in its Permitted Discretion.

“Regulatory Trigger Event” means a Level 1 Regulatory Trigger Event, a Level 2
Regulatory Trigger Event or a Level 3 Regulatory Trigger Event.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Related Rights” means, in respect of any Receivable:

 

  (a)

all Liens and property securing or attaching to such Receivable from time to
time, if any, purporting to secure payment of such Receivable or otherwise,
together with any and all security documents describing any assets securing such
Receivable;

 

  (b)

all deposits, insurance, guarantees, letters of credit, indemnities, warranties
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Underlying Agreement for such Receivable or otherwise;

 

  (c)

all rights to receive and obtain payment under the Underlying Agreement for such
Receivable including rights of enforcement under the Underlying Agreement
against the relevant Obligor;

 

  (d)

all Records related to such Receivable;

 

  (e)

all rights to enforce payment under the Underlying Agreement against the
relevant Obligor and all rights to demand, sue for, recover, receive and give
receipt for all such amounts;

 

  (f)

all Collections and any other proceeds (including the proceeds of any sale or
disposal) related to such Receivable; and

 

  (g)

all proceeds of any of the foregoing.

“Repayment Notice” means a notice in the form set forth in Exhibit C hereto.

“Replacement Servicer Fee” has the meaning assigned to such term in Section 7.03
of the Sale and Servicing Agreement.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrower from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Reporting Date” means the tenth (10th) calendar day of each month (or, if such
day is not a Business Day, the first Business Day to occur thereafter).

“Required Lenders” means, at any time, one or more Lenders (other than
Defaulting Lender) having Exposures and unused Commitments representing more
than 50% of the sum of the Aggregate Exposure and unused Commitments at such
time.

 

25



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Period” means the period from the Closing Date until the Revolving
Period End Date.

“Revolving Period End Date” means the earliest of (i) the third (3rd)
anniversary of the Closing Date, (ii) the occurrence of an Amortization Event or
(iii) the occurrence of an Event of Default.

“Routine Inquiry” includes, without limitation, any inquiry, written or
otherwise, made by a Governmental Authority via a form letter or otherwise which
does not contain any specific allegations or violations, other than in
connection with the routine transmittal of a consumer complaint.

“Sale and Servicing Agreement” means the agreement between the Borrower and the
Sellers for the purchase of Eligible Receivables from time to time in accordance
with the terms and conditions therein, dated on or about the date hereof.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba (but not with respect to Canada or to the Borrower), Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the Government of Canada, the Government of any province or
territory of Canada or by the United Nations Security Council, the European
Union or any EU member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the Government of Canada, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower to
any of the Lenders, the Administrative Agent or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents, in each case in respect of any of
the Loans made or reimbursement or other obligations incurred or other
instruments at any time evidencing any thereof.

 

26



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Back-up Servicer, (d) the Verification Agent, (e) the beneficiaries of each
indemnification obligation undertaken by the Borrower under any Transaction
Document, and (f) the successors and assigns of each of the foregoing.

“Security” means the Liens created by the General Security Agreement.

“Security Interest” has the meaning assigned to such term in the General
Security Agreement.

“Seller Collections Account Bank” means the Royal Bank of Canada, 121 King
Street West, 7th Floor, Toronto, Ontario, M5H 3T9.

“Seller Collections Accounts” means the accounts of the Sellers into which
Collections are received from Obligors or transferred from other Seller
accounts, listed in Schedule 3.

“Seller Collections Accounts Blocked Account Agreement” means the blocked
account agreement dated on or about the date hereof between the Seller
Collections Account Bank, the Sellers and the Administrative Agent in respect of
the Seller Collections Accounts.

“Sellers” means each of Cash Money Cheque Cashing Inc. (Canada) and LendDirect
Corp. (Canada) and “Seller” means either of them.

“Sellers Secured Obligation” means all obligations and liabilities of the
Sellers to the Borrower or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under the Sale and Servicing Agreement or any of
the other Transaction Documents or other obligations incurred or other
instruments at any time evidencing any thereof.

“Sellers Security Agreement” means that certain security agreement (including
any and all supplements thereto), dated as of the Effective Date, among the
Sellers and the Borrower, for the benefit of the Borrower, and any other pledge
or security agreement governed by the laws of a province or territory of Canada
entered into, after the date of this Agreement by the Sellers (as required by
this Agreement or any other Transaction Document) or any other Person for the
benefit of the Borrower, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Servicers” means, collectively, (i) as at the Closing Date, the Initial
Servicers or (ii) each successor or replacement Servicer as may be appointed
pursuant to the Transaction Documents, and “Servicer” means any one of them.

“Servicer Termination Event” has the meaning assigned to such term in the Sale
and Servicing Agreement.

“Servicing Cost” means, as of any date of determination, an annualized
percentage, calculated with reference to the Aggregate Eligible Pool Balance and
the related Collection Period, equal to the monthly ratio of (a) the sum of all
Servicing Fees and all collection fees during each such Collection Period
divided by (b) the Aggregate Eligible Pool Balance as of the last day of the
immediately preceding Collection Period, provided that the Servicing Cost shall
not be less than 5%.

“Servicing Fee” means (i) with respect to the Initial Servicers, zero, (ii) with
respect to the Back-up Servicer, and with respect to any other replacement or
successor Servicer appointed in accordance with the Transaction Documents, an
amount agreed with the Back-up Servicer, replacement or successor Servicer, as
applicable, in any relevant servicing agreement.

 

27



--------------------------------------------------------------------------------

“Servicing Report” means the servicing report prepared by the Servicers in the
form attached as Schedule C to the Sale and Servicing Agreement.

“Specified Fields” has the meaning ascribed thereto in the Back-up Servicing and
Verification Agency Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Supermajority Lender” means, at any time, Lenders (other than Defaulting
Lender) having Exposures and unused Commitments representing at least 66 2/3% of
the sum of the Aggregate Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax, fines or penalties applicable thereto.

“Transaction Account” means the account of the Borrower with account number
1428523, sort code CC000300002, held with the Transaction Account Bank.

“Transaction Account Bank” means the Royal Bank of Canada, 121 King Street West,
7th Floor, Toronto, Ontario, M5H 3T9.

“Transaction Account Blocked Account Agreement” means the blocked account
agreement dated on or about the date hereof between the Transaction Account
Bank, the Borrower and the Administrative Agent in respect of the Transaction
Account.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.

“Transaction Documents” means each Loan Document, the Interest Rate Cap, the
Back-up Servicing and Verification Agency Agreement, the Sellers Security
Agreement, the Blocked Account Agreements and the Sale and Servicing Agreement.

“Uncured Level 1 Verification Trigger Event” means the occurrence of a Level 1
Verification Trigger Event and such event has not been cured, within thirty
(30) days, by the Borrower providing a new Loan Level Data Tape and the
Verification Agent completing the verifications pursuant to the Back-up
Servicing and Verification Agency Agreement of five hundred (500) Receivables
from the Loan Level Data Tape and the Discrepancy Ratio in respect of that new
verification test is less than 2.5%.

 

28



--------------------------------------------------------------------------------

“Uncured Level 2 Verification Trigger Event” means the occurrence of a Level 2
Verification Trigger Event and such event has not been cured, within thirty
(30) days, by the Borrower providing a new Loan Level Data Tape and the
Verification Agent completing the verifications pursuant to the Back-up
Servicing and Verification Agency Agreement of five hundred (500) Receivables
from the Loan Level Data Tape and no discrepancies being found in such
verification test.

“Underlying Agreements” means, collectively, any agreements with an Obligor
(including any modifying agreements supplemental thereto) from which any
Receivable derives and any related documents, and “Underlying Agreement” means
any one of them.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Upfront Fee” means the fee pursuant to Section 2.09(b).

“Upfront Fee Rate” has the meaning given to such term in the Fee Letter.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Verification Agent” means SST Office Services Inc.

“Verification Agency Fee” means the fees owing to the Verification Agent
pursuant to the Back-up Servicing and Verification Agency Agreement.

“Verification Certificate” means the certificate so named, the form of which is
set out in Exhibit D to the Back-up Servicing and Verification Agency Agreement.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weighted Average Portfolio Interest Rate” means, at any time in respect of a
Collection Period, a percentage equal to the quotient of (1) the sum of the
product of the (i) the principal balance as at end of such Collection Period of
each Eligible Receivable included in the Aggregate Eligible Pool Balance as at
the end of such Collection Period and (ii) the annual interest rate on such
Eligible Receivable included in the Aggregate Eligible Pool Balance, divided by
(2) the sum of the principal balances as at the end of such Collection Period of
all Eligible Receivables included in the Aggregate Eligible Pool Balance.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

29



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 TERMS GENERALLY.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply) and all judgments, orders and decrees of
all Governmental Authorities. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (h) unless
otherwise provided herein, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and each of the words “to” and “until” means “to but excluding”.

SECTION 1.03 ACCOUNTING TERMS; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification Section 825-10 (or any other financial
accounting standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower at “fair value”, as defined therein.

 

30



--------------------------------------------------------------------------------

SECTION 1.04 CDOR DISCONTINUANCE.

In the event of a permanent discontinuance of the CDOR Rate or market volatility
between the CDOR Rate and the equivalent London Interbank Offered Rate, then,
notwithstanding the definition of “CDOR Rate” herein, the Borrower and the
Lenders shall negotiate in good faith to revise the definition of “CDOR Rate”
herein to provide for a substitute reference rate that has been broadly adopted
in financial markets as a substitute for the CDOR Rate and which gives effect to
the intentions of the parties hereunder. No fees (other than reasonable legal
fees incurred by the Lenders to amend any such Loan Document to evidence any
such amendment and fees chargeable on increases to the replacement benchmark
rate relative to the discontinued CDOR Rate) premiums, increases in pricing or
other costs shall be charged to, or borne by, the Borrower in connection with
any such amendment.

SECTION 1.05 LIMITED PARTNERSHIP.

Where any reference is made in this Agreement, any other Loan Document or any
other agreement, document or instrument executed pursuant hereto or contemplated
hereby to which the Borrower is a party to an act or covenant to be performed by
the Borrower, such reference shall be construed and applied for all purposes as
if it referred to an act or covenant to be performed by the General Partner
acting in its capacity as general partner of the Borrower and for and on behalf
of the Borrower.

ARTICLE II

THE CREDITS

SECTION 2.01 THE LOANS.

(a) During the Availability Period, the Borrower may request to Administrative
Agent on behalf of the Lenders to make Advances to the Borrower and, subject to
the terms and conditions of this Agreement, each Lender severally and not
jointly agrees to lend such Lender’s Applicable Percentage of each requested
Advance up to such Lender’s Commitment which the Borrower may repay and reborrow
from time to time until the occurrence of one of the foregoing events. Requests
for Advances shall be made no more than one (1) time per calendar week in
accordance with Section 2.06. The aggregate unpaid principal amount at any one
time outstanding of all Advances shall not exceed the Maximum Principal Amount,
and the aggregate unpaid principal amount at any one time outstanding of all
Advances shall not exceed the aggregate Commitments then in effect or the
Borrowing Base in effect as of the date of determination.

(b) Absent manifest error, the Administrative Agent’s determinations hereunder
with respect to records of the amount of the Borrower’s indebtedness to the
Administrative Agent, any holders of Notes and the Lenders from time to time by
reason of Advances and other appropriate charges (including, without limitation,
interest rate, fees and charges) hereunder shall be considered correct and
accepted by the Borrower and conclusively binding upon the Borrower unless the
Borrower notifies the Administrative Agent to the contrary within thirty
(30) days of Administrative Agent’s providing a statement to the Borrower.

(c) The Loans shall be due and payable on the Maturity Date. Upon the occurrence
of an Event of Default, the Administrative Agent shall have rights and remedies
available to it under Article VI of this Agreement.

(d) The Verification Agent shall complete the verifications pursuant to the
Back-up Servicing and Verification Agency Agreement.

SECTION 2.02 NOTES.

(a) The indebtedness of the Borrower to each Lender or holder of any Note
hereunder, if requested by such Lender or holder of any Note, shall be evidenced
by separate Notes executed by the Borrower in favour of such Lender or holder of
any Note in the principal amounts equal to each such Lender’s Commitment. The
aggregate principal amount of the Notes will be the total of the aggregate
Commitments; provided, however, that notwithstanding the face amount of the
Notes, the Borrower’s liability under the Notes shall be limited at all times to
the actual indebtedness (principal, interest and fees) then outstanding and
owing by the Borrower to the Administrative Agent, any holders of Notes and the
Lenders hereunder.

 

31



--------------------------------------------------------------------------------

SECTION 2.03 APPLICATION OF PROCEEDS.

In each Servicing Report, the Borrower or Cash Money Cheque Cashing Inc., as
Servicer, on its behalf, shall include the proposed amounts and application of
payments in accordance with this Section 2.03, for the approval of the
Administrative Agent. Notwithstanding any other provisions of this Agreement or
any other Loan Document to the contrary, all Collections and any amounts paid by
the counterparty under any Interest Rate Cap (for the avoidance of doubt,
including any payments upon a termination of any Interest Rate Cap) or proceeds
of sale of any Interest Rate Cap on deposit in the Transaction Account and any
interest earned thereon as of the last Business Day of the relevant Collection
Period (and, following the occurrence of an Event of Default, any proceeds of
enforcement of the security interests held by the Administrative Agent pursuant
to the Transaction Documents) will be applied, with the prior written approval
(including by email) of the Administrative Agent, on the corresponding Monthly
Settlement Date (provided that, following the occurrence of an Event of Default,
payments may be made on any day) in the following order of priority:

(a) FIRST, to the payment, on a pari passu basis:

(i) to:

 

  (A)

any Servicer other than the Back-up Servicer (including in its capacity as
successor Servicer), of any accrued and unpaid Servicing Fees, costs and
expenses and indemnities due and payable in accordance with the relevant
servicing agreement;

 

  (B)

any Insurer, of any Insurance Costs due and payable to such Insurer;

 

  (C)

the Transaction Account Bank, of any accrued and unpaid fees, costs and expenses
and indemnities due and payable in accordance with the Transaction Documents,

together with, in the case of any of the foregoing fees, any payments or
self-assessments of sales Taxes required thereon (which, for greater certainty,
are not required in the case of the Initial Servicers), and provided that with
respect to any amounts payable to any Servicer other than the Back-up Servicer
(including in its capacity as successor Servicer), any Insurer and the
Transaction Account Bank under this Section 2.03(a)(i) (other than Insurance
Costs, except as set forth below), the amounts paid (other than amounts payable
to a tax authority in respect of sales Taxes) will at all times be subject to
the Expenses Cap (which, for the avoidance of doubt, shall be calculated by
reference to a period of twelve (12) consecutive Monthly Collection Periods);
and

 

(ii)

to the Back-up Servicer (including in its capacity as successor Servicer), of
any Back-up Servicing Fees, Servicing Fees, costs and expenses and indemnities
due and payable, and to the Verification Agent, of any Verification Agency Fees,
costs and expenses and indemnities due and payable, each in accordance with the
Back-up Servicing and Verification Agency Agreement (or any successor servicing
agreement) together with, in the case of any of the foregoing fees, any payments
or self-assessments of sales Taxes required thereon, it being understood and
agreed that the Expenses Cap shall not apply to the Back-up Servicer (including
if it is then acting as successor Servicer or Verification Agent), but:

 

32



--------------------------------------------------------------------------------

  (A)

prior to the occurrence of an Event of Default, the amounts paid (other than
amounts payable to a tax authority in respect of sales Taxes) will be subject to
the following caps:

 

  (1)

indemnities due and payable to the Back-up Servicer and/or the Verification
Agent shall be subject to a cap of $50,000 per annum;

 

  (2)

indemnities due and payable to any successor Servicer shall be subject to a cap
of $100,000 per annum; and

 

  (3)

transition expenses with respect to the Back-up Servicer shall be subject to a
cap of $50,000 per annum) (which, for the avoidance of doubt, shall be
calculated by reference to a period of twelve (12) consecutive Monthly
Collection Periods); and

 

  (B)

following an Event of Default, the caps set forth in clause (A) above shall not
apply at any time with respect to any fees, costs, expenses and indemnities due
and payable to the Verification Agent and the Back-up Servicer, including if it
is then acting as successor Servicer;

(b) SECOND, to the payment, on a pari passu basis, of all accrued and unpaid
fees, interest, charges, costs and expenses and indemnities payable to the
Lenders and the Administrative Agent and any holders of Notes hereunder,
including (for the avoidance of doubt) any Financing Premium and Prepayment Fees
(if applicable), together with any payments or self-assessments of sales Taxes
required thereon;

(c) THIRD, to the payment, on a pari passu basis, to the Lenders of
(i) following an Amortization Event or an Event of Default, the amount required
to reduce the Aggregate Exposure to zero, or (ii) during the Revolving Period
(for the avoidance of doubt, if no Amortization Event or Event of Default has
occurred), (A) the amount required to cure any Borrowing Base Deficiency; and
(B) any prepayment of the outstanding Aggregate Exposure in accordance with
Section 2.08(b);

(d) FOURTH, to the payment, on a pari passu basis, of all other fees, expenses,
indemnities or other amounts owed by the Borrower under the Transaction
Documents which have not been paid, together with any payments or
self-assessments of sales Taxes required thereon (including amounts which would
have been payable pursuant to clause “FIRST” but which was not paid due to the
Expenses Cap or other cap); and

(e) FIFTH, to the payment of the surplus, if any, to the Sellers as deferred
purchase price pursuant to the terms of the Sale and Servicing Agreement.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders and any holders of Notes shall
receive an amount equal to its pro rata share (based on the proportion of its
then outstanding Loans outstanding of amounts available to be applied above).

For the avoidance of doubt, the Borrower shall pay any deferred purchase price
to the Sellers in accordance with Section 2.01(b) of the Sale and Servicing
Agreement and shall reimburse the Servicer for any servicer advances in
accordance with Section 5.06 of the Sale and Servicing Agreement in accordance
with this Section 2.03 and only to the extent that surplus funds are available
following the payment of items (a) to (d) (inclusive) above, and shall only
instruct the Sellers and Servicers to make payments pursuant to the Sale and
Servicing Agreement in accordance with the terms hereof or otherwise with the
consent of the Administrative Agent.

 

33



--------------------------------------------------------------------------------

SECTION 2.04 USE OF PROCEEDS.

(a) Advances shall be used solely to finance the acquisition of Eligible
Receivables pursuant to and in accordance with the terms and conditions of the
Sale and Servicing Agreement on and after the Closing Date.

(b) Without in any way affecting the obligations of the Borrower, none of the
Finance Parties are bound to monitor or verify the application of amounts raised
by the Borrower under this Agreement.

SECTION 2.05 INTEREST

(a) Prior to the Maturity Date, the outstanding balance of the Loans will bear
interest at an annual rate at all times equal to the Applicable Rate.

(b) Upon receipt of such information from the Servicers pursuant to the Sale and
Servicing Agreement, the Borrower will notify the Administrative Agent of its
determination of the Applicable Rate in effect for any Collection Period, which
will only take effect with the approval of the Administrative Agent of such
rate. On the Business Day prior to each Reporting Date, the Administrative Agent
shall give notice to the Servicers for inclusion in the Servicing Report of
(i) that portion of the Interest Distribution Amount attributable to the Loans
held by each Lender for the current Collection Period and any adjustment
required to account for any difference between the Interest Distribution Amount
for the prior Collection Period and such amounts as shown on the Servicing
Report for the prior Collection Period, and (ii) the outstanding principal
amount of the Loans held by each Lender.

(c) Interest shall be payable in accordance with Section 2.03 until the
Commitments are terminated and the Secured Obligations are paid in full.
Interest as provided hereunder will be calculated on the basis of a three
hundred sixty (360) day year and the actual number of days elapsed.

(d) From and after the Maturity Date, or such earlier date as the Aggregate
Exposure and other Secured Obligations become due and payable by acceleration or
otherwise, or at the Administrative Agent’s option upon the occurrence of an
Event of Default, the Borrower hereby agrees to pay interest on the Aggregate
Exposure and other Secured Obligations and, to the extent permitted by law,
overdue interest with respect thereto, at the rate of the lesser of (i) the
Applicable Rate and (ii) the highest lawful rate.

(e) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement. The Borrower acknowledges and
confirms that: (a) this Agreement, and the constituent definitions herein and
under the other documents relating to interest and other amounts payable
hereunder and thereunder, satisfies the requirements of section 4 of the
Interest Act (Canada) to the extent that section 4 of the Interest Act (Canada)
applies to the expression, statement or calculation of any rate of interest or
other rate per annum hereunder or under any other document; (b) the Borrower is
able to calculate the yearly rate or percentage of interest payable under any
document based on the methodology set out herein and under the other documents,
and the constituent definitions herein and under the other documents relating to
interest and other amounts payable hereunder and thereunder; and (c) it waives
its right to object to the payment of interest hereunder on the basis of
inadequate disclosure as required under section 4 of the Interest Act (Canada).

 

34



--------------------------------------------------------------------------------

(f) If any provision of this Agreement would oblige the Borrowers to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by any Applicable Law or would
result in a receipt by that Lender of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest required to be paid to the
affected Lender; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid to the affected Lender which would
constitute interest for purposes of section 347 of the Criminal Code (Canada).

SECTION 2.06 ADVANCES.

(a) The Borrower shall notify the Administrative Agent in writing pursuant to a
Borrowing Request not later than 3:00 PM (Toronto time) three (3) Business Days
before each requested Advance, specifying the amount of the Advance to be made,
provided that the minimum amount the Borrower may specify in such request for an
Advance is $250,000. Such Borrowing Request shall be certified by a senior
officer of the General Partner (or such other authorized Person as Borrower
directs from time to time) of the Borrower.

(b) The Administrative Agent shall give to each applicable Lender prompt notice
on the date of the Administrative Agent’s receipt of each Borrowing Request. On
the date on which an Advance is requested to be made pursuant to the applicable
Borrowing Request, each applicable Lender will make available to the
Administrative Agent at the address of the Administrative Agent set forth in
Section 8.01, in immediately available funds, its Applicable Percentage of such
Advance requested to be made. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Advance that such Lender does not
intend to make available to the Administrative Agent its portion of the Advance
to be made on such date, the Administrative Agent may assume that such Lender
will make such amount available to the Administrative Agent as required above
and the Administrative Agent may, in reliance upon such assumption, make
available the amount of the Advance to be provided by such Lender. Upon
fulfillment of the conditions set forth in Section 2.06(a) and Section 4.02 for
such Advance, and as soon as practicable after receipt of funds from the
Lenders, will make such funds as have been received from the Lenders available
to the Borrower at the account specified by the Borrower in such Borrowing
Request. In the event that any additional Lenders become party to this Agreement
by way of an Assignment and Assumption, the Parties hereto will negotiate in
good faith with a paying agent to become a party to this Agreement and be
responsible for payment and remittance functions currently undertaken by the
Administrative Agent and to make any necessary amendments as required to this
Agreement.

(c) To administer the Loans in an efficient manner and to minimize the transfer
of funds between the Administrative Agent and the Lenders, the Lenders hereby
instruct the Administrative Agent, and the Administrative Agent may (in its sole
discretion, without any obligation) (i) make available, on behalf of the
Lenders, the full amount of all Advances requested by the Borrower, without
giving each Lender prior notice of the proposed Advance, of such Lender’s
Applicable Percentage thereof and the other matters covered by the Borrowing
Request and (ii) if the Administrative Agent has made any such amounts available
as provided in clause (i), upon repayment of the Loans by the Borrower, first
apply such amounts repaid directly to the amounts made available by the
Administrative Agent in accordance with clause (i) and not yet settled as
described below. If the Administrative Agent makes an Advance on behalf of the
Lenders, as provided in the immediately preceding sentence, the amount of
outstanding Loans and each Lender’s Applicable Percentage thereof shall be
computed weekly rather than daily and shall be adjusted upward or downward on
the basis of the amount of outstanding Loans as of 5:00 P.M. (Toronto time) on
the Business Day immediately preceding the date

 

35



--------------------------------------------------------------------------------

of each computation; provided, however, that the Administrative Agent retains
the absolute right at any time or from time to time to make the afore-described
adjustments at intervals more frequent than weekly. On the Business Day prior to
each Reporting Date, the Administrative Agent shall deliver to each Lender and
holder of any Note a summary statement of the type and amount of outstanding
Loans for such period (such week or lesser period or periods being hereafter
referred to as a “Lender Reporting Period”). If the summary statement is sent by
the Administrative Agent and received by the Lenders prior to 1:00 P.M. (Toronto
time) on any Business Day each Lender shall make the transfers described in the
next succeeding sentence no later than 3:00 P.M. (Toronto time) on the day such
summary statement was sent; and if such summary statement is sent by the
Administrative Agent and received by the Lenders after 1:00 P.M. (Toronto time)
on any Business Day, each Lender shall make such transfers no later than 3:00
P.M. (Toronto time) no later than the next succeeding Business Day after such
summary statement was sent. If in any Lender Reporting Period, the amount of a
Lender’s Applicable Percentage of the Loans is in excess of the amount of Loans
actually funded by such Lender, such Lender shall forthwith (but in no event
later than the time set forth in the next preceding sentence) transfer to the
Administrative Agent by wire transfer in immediately available funds the amount
of such excess; and, on the other hand, if the amount of a Lender’s Applicable
Percentage of the Loans in any Lender Reporting Period is less than the amount
of Loans actually funded by such Lender, the Administrative Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of such difference. The obligation of each Lender to transfer
such funds shall be irrevocable and unconditional, without recourse to or
warranty by the Administrative Agent and made without setoff or deduction of any
kind. The Administrative Agent and each of the Lenders agree to mark their
respective books and records at the end of each Collection Period to show at all
times the dollar amount of their respective Applicable Percentages of the
outstanding Loans. Because the Administrative Agent on behalf of the Lenders may
be advancing and/or may be repaid Loans prior to the time when the Lenders will
actually advance and/or be repaid Loans, interest with respect to Loans shall be
allocated by the Administrative Agent to each Lender (including Administrative
Agent) in accordance with the type and amount of Loans actually advanced by and
repaid to each Lender (including the Administrative Agent) during each
Collection Period and shall accrue from and including the date such Advance is
made by the Administrative Agent to but excluding the date such Loans are repaid
by the Borrower in accordance with Section 2.14 or actually settled by the
applicable Lender as described in this Section 2.06(c). All such Advances made
by the Administrative Agent on behalf of the Lenders hereunder shall bear
interest at the applicable interest rate for such Advances.

(d) If the amounts described in subsection (b) or (c) of this Section 2.06 are
not in fact made available to the Administrative Agent by a Lender (such Lender
being hereinafter referred to as a “Defaulting Lender”) and the Administrative
Agent has made such amount available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Defaulting Lender. If such Defaulting Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Defaulting
Lender and the Borrower, (i) interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to either
(A) if paid by such Defaulting Lender, the overnight federal funds rate or
(B) if paid by the Borrower, the Applicable Rate, calculated in accordance with
Section 2.05, plus (ii) in each case, an amount equal to any costs (including
reasonable legal expenses) and losses incurred as a result of the failure of
such Defaulting Lender to provide such amount as provided in this Agreement.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder,
including, without limitation, the right of the Borrower to seek reimbursement
from any Defaulting Lender for any amounts paid by the Borrower under clause
(ii) above on account of such Defaulting Lender’s default.

 

36



--------------------------------------------------------------------------------

(e) The failure of any Lender to make its portion of the Advance to be made by
it as part of any Advance shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Advance. The amounts
payable by each Lender shall be a separate and independent obligation.

(f) Each Lender shall be entitled to earn interest at the Applicable Rate,
calculated in accordance with Section 2.05, on outstanding Loans which it has
funded to the Administrative Agent from the date such Lender funded such Advance
to, but excluding, the date on which such Lender is repaid with respect to the
Loan.

(g) The Administrative Agent shall not be obligated to transfer to any
Defaulting Lender any payments made by the Borrower to the Administrative Agent
for the Defaulting Lender’s benefit; nor will a Defaulting Lender be entitled to
the sharing of any payments hereunder. Amounts payable to a Defaulting Lender
shall instead be paid to or retained by the Administrative Agent. The
Administrative Agent may hold and, in its discretion, re-lend to a Borrower the
amount of all such payments received or retained by it for the account of such
Defaulting Lender. Any amounts so re-lent to the Borrower shall earn interest at
the Applicable Rate hereunder and for all other purposes of this Agreement shall
be treated as if they were Advances; provided, however, that for purposes of
voting or consenting to matters with respect to the Loan Documents and
determining Applicable Percentages, such Defaulting Lender shall be deemed not
to be a “Lender”, and each of such Defaulting Lender’s Commitment and the unpaid
principal balance of the Advances owing to such Defaulting Lender shall be
deemed to be zero (-0-). Until a Defaulting Lender cures its failure to fund its
pro rata share of any Advance, such Defaulting Lender shall not be entitled to
any portion of the Financing Premium payable pursuant to Section 2.09(a). This
Section 2.06(g) shall remain effective with respect to such Lender until such
time as the Defaulting Lender shall no longer be in default of any of its
obligations under this Agreement. The terms of this Section 2.06(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by Borrower of its duties and obligations
hereunder or under any of the other Loan Documents. Nothing contained in this
Section 2.06 or otherwise in this Agreement shall impair or limit any claim of
the Borrower against a Defaulting Lender (including, without limitation,
expenses incurred by the Borrower by reason of any such default) who breaches
its commitment to fund Advances hereunder.

(h) Each request for an Advance pursuant to this Section 2.06 shall be
irrevocable and binding on the Borrower.

SECTION 2.07 INCREASED COMMITMENTS.

(a) The Borrower shall have the right to request an increase to the Commitments
by obtaining additional Commitments, from one or more of the Lenders provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000, (ii) after giving effect thereto, the sum of the total of the
Commitments does not exceed $250,000,000, and (iii) the procedure described in
Section 2.07(b) have been satisfied. Nothing contained in this Section 2.07
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time. For greater certainty,
any such increase request made by the Borrower may be accepted or rejected at
the sole discretion of each Lender.

(b) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall require the written
signatures of the Administrative Agent, the Borrower and each Lender agreeing to
an increase in their Commitment. As a condition precedent to such an increase or
addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate signed by its authorized officer (A) certifying and attaching the
resolutions adopted by it approving or consenting to such increase, and
(B) certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default
exists and (ii) legal opinions and documents consistent with those delivered on
the Effective Date, to the extent requested by the Administrative Agent.

 

37



--------------------------------------------------------------------------------

(c) On the effective date of any such increase or addition, (i) any Lender
increasing its Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Loans of all the Lenders to equal its revised Applicable Percentage
of such outstanding Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Loans as of the
date of any increase (or addition) in the Commitments. The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.

SECTION 2.08 COMMITMENT REDUCTIONS AND PREPAYMENTS.

(a) Voluntary Commitment Reductions. The Borrower may elect to terminate the
Commitments in whole (but not in part) so long as (A) the Borrower provides the
Administrative Agent with at least sixty (60) days prior written notice which
shall be irrevocable (but may be conditioned upon the effectiveness of other
credit or debt facilities or other refinancing arrangements or other
conditions), and (B) the Borrower promptly (and in any event, within three
(3) Business Days) pays to the Administrative Agent the Prepayment Fee and all
other Secured Obligations payable on such date.

(b) Voluntary Prepayments.

(i) On any Monthly Settlement Date, the Borrower may voluntarily prepay the
outstanding Aggregate Exposure in whole or in part, in accordance with in
Section 2.03, by delivering a Repayment Notice to the Finance Parties on the
Reporting Date as part of the Monthly Report.

(ii) Any prepayment of Loans shall not reduce a Lenders’ Commitments under this
Agreement and may be reborrowed, subject to the terms and conditions hereof for
borrowing under the Loan.

(iii) For the avoidance of doubt, any voluntary prepayments under this
Section 2.08(b) (A) will be free of any Prepayment Fee, and (B) will be applied
at the time and in the manner set forth in Section 2.03.

(c) Mandatory Prepayments. In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by a Borrowing Request,
a Borrowing Base Certificate or otherwise), within three (3) Business Days of
the time that a Borrowing Base calculation was delivered or required to be
delivered, the Borrower shall pay to the Administrative Agent without demand or
notice of any kind required, unless waived in writing by the Administrative
Agent, the amount by which the Borrower’s indebtedness hereunder exceeds the
Borrowing Base then applicable, together with all accrued interest on the amount
so paid and any fees and costs incurred in connection therewith. For the
avoidance of doubt, any mandatory prepayment pursuant to this Section 2.08(c)
shall not be subject to the Prepayment Fee. Notwithstanding Section 2.03, any
such payment shall be applied, to the extent of such payment, to the Loan until
its Aggregate Exposure is reduced to zero; provided that any such mandatory
prepayment of Loans shall not reduce a Lenders’ Commitments under this Agreement
and may be reborrowed, subject to the terms and conditions hereof for borrowing
under the Loan.

 

38



--------------------------------------------------------------------------------

SECTION 2.09 FEES.

In consideration of each Lender’s Commitments, the Borrower will pay to the
Lenders (in accordance with their Applicable Percentage) (other than the fee
described in (c) which is solely for the account of the Administrative Agent and
shall not be distributed to the Lenders) the fees in the amounts and at the
times set forth in this Agreement and the other Loan Documents and in any other
agreements between the Borrower and the Lenders from time to time, as
applicable, including:

(a) Financing Premium. On each Monthly Settlement Date, a fee in an amount of
(i) the Financing Premium Rate, multiplied by (ii) the average daily unused
Commitments, computed on the basis of a three hundred sixty (360) day year and
the actual number of days elapsed;

(b) Upfront Fee. On the Closing Date and on any date upon which the aggregate
Commitments are increased, a fee in the amount of (i) the Upfront Fee Rate,
multiplied by (ii) the aggregate Commitments on such date; and

(c) Administrative Agent Fee. In the event that any additional Lenders that are
not Affiliates or Subsidiaries of the Administrative Agent or investment
management client funds managed by the Administrative Agent become party to this
Agreement following the Closing Date by way of an Assignment and Assumption, on
each Monthly Settlement Date, a fee in an amount equal to the Administrative
Agent Fee Amount.

SECTION 2.10 CONTROLLED ACCOUNTS.

On or prior to the date hereof, the Borrower shall cause to be established and
maintained, a deposit account with the Transaction Account Bank, in the name of
the Borrower, designated as the “Transaction Account”, as to which the
Administrative Agent has control for the benefit of the Lenders pursuant to the
Transaction Account Blocked Account Agreement.

SECTION 2.11 HEDGING COVENANT.

(a) The Borrower shall enter into an Interest Rate Cap within thirty (30) days
following the Closing Date to hedge interest rate risk with respect to the
obligations of the Borrower to pay interest on the Loans hereunder, on the
following terms:

(i) the notional amount of the Interest Rate Cap shall correspond to the
aggregate Commitments as of the Closing Date;

(ii) the strike rate of the Interest Rate Cap shall equal 4.5%;

(iii) the Interest Rate Cap shall be taken out for a period that runs at least
until the Maturity Date;

(iv) the Interest Rate Cap shall be subject to commercially reasonable terms and
conditions acceptable to each of the Borrower and the Administrative Agent; and

(v) the Borrower shall deliver to the Administrative Agent a copy of all
documents related to such Interest Rate Cap and shall obtain the written consent
of the relevant counterparty to assign all of the Borrower’s rights (but none of
its obligations) thereunder to the Administrative Agent,

and at any time that the amount of the aggregate Commitments increase following
the Closing Date, within ten (10) Business Days of such increase, the notional
amount of the Interest Rate Cap shall be increased, or the Borrower will enter
into an additional Interest Rate Cap or additional Interest Rate Caps meeting
the criteria above, to correspond to the aggregate Commitments as of the related
date of determination.

 

39



--------------------------------------------------------------------------------

(b) All amounts paid by the counterparty under any Interest Rate Cap to the
Borrower or to the Administrative Agent (for the avoidance of doubt, including
any payments upon a termination of any Interest Rate Cap) or any proceeds of
sale of any Interest Rate Cap shall be immediately deposited into the
Transaction Account for application in accordance with Section 2.03.

SECTION 2.12 INCREASED COSTS.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto,

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of, or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

40



--------------------------------------------------------------------------------

SECTION 2.13 WITHHOLDING OF TAXES; GROSS-UP.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.13) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.13, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lender.

 

(i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a

 

41



--------------------------------------------------------------------------------

  reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(A), Section 2.13(f)(ii)(B) and
Section 2.13(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

  (A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (i) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or IRS Form W 8BEN E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(ii) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W 8BEN E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

  (2)

in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (i) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (ii) an executed IRS Form W-8BEN or IRS Form W 8BEN E, as
applicable; or

 

42



--------------------------------------------------------------------------------

  (4)

to the extent a Foreign Lender is not the beneficial owner, an executed IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W 8BEN E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
EXHIBIT D-2 or EXHIBIT D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT
D-4 on behalf of each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

  (D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to Section 2.13
(including by the payment of additional amounts pursuant to Section 2.13) it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.13 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favourable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

43



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.13, the term “Applicable Law”
includes FATCA.

SECTION 2.14 PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.12, Section 2.13 or otherwise) prior to 2:00 p.m., Toronto time, on
the date when due in immediately available funds, without set off or
counterclaim of any kind. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in dollars. All such payments shall be made to the Administrative Agent at
address referred to in Section 8.01, except that payments pursuant to
Section 2.12, Section 2.13 and Section 8.03 shall be made directly to the
Persons entitled thereto. As soon as practicable after the Administrative Agent
receives payment from the Borrower, but in no event later than one (1) Business
Day after such payment has been made, subject to Section 2.06, the
Administrative Agent will cause to be distributed like funds relating to the
payment of principal, interest or fees (other than amounts payable to the
Administrative Agent to reimburse the Administrative Agent for fees and expenses
payable solely to the Administrative Agent pursuant to the terms of this
Agreement) or expenses payable to the Administrative Agent, any holders of Notes
and the Lenders in accordance with the terms of this Agreement, in like funds
relating to the payment of any such other amounts payable to the Lenders. The
Borrower’s obligations to the Lenders and any holders of Notes with respect to
such payment shall be discharged by making such payments to the Administrative
Agent pursuant to this Section 2.14 or, if not timely paid or any Event of
Default then exists, may be added to the principal amount of the Loans
outstanding. For the avoidance of doubt, all Collections shall be transferred to
the Transaction Account on a daily basis.

(b) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
similarly situated Lender, then the Lenders receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lender ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

44



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(e) The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrower’s convenience. Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrower pays the full amount indicated on a
Billing Statement on or before the due date indicated on such Billing Statement,
the Borrower shall not be in default of payment with respect to the billing
period indicated on such Billing Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the payment due at that time shall not constitute a waiver of the Administrative
Agent’s or the Lenders’ right to receive payment in full at another time.

SECTION 2.15 MITIGATION OBLIGATIONS; REPLACEMENT OF LENDER.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or
Section 2.13, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

45



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or Section 2.13) and obligations under this
Agreement and other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.13, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.16 DEFAULTING LENDER.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09; and

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 8.02(c)) and the Commitment and Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or the Supermajority
Lender or the Required Lenders or the Supermajority Lender have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 8.02, this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby.

SECTION 2.17 RETURNED PAYMENTS.

If after receipt of any payment which is applied to the payment of all or any
part of the Secured Obligations (including a payment effected through exercise
of a right of setoff), the Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any intercreditor agreement or subordination agreement or pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.17 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.17 shall survive the
termination of this Agreement.

 

46



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES.

Each Credit Party hereby represents and warrants as of the date hereof, as of
each Monthly Settlement Date and as of each date on which an Advance is made,
that:

SECTION 3.01 STATUS AND AUTHORITY.

The Borrower has been formed and is existing as a limited partnership under the
laws of the Province of Ontario. The General Partner is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all necessary power, capacity and authority to (i) carry
on its business as presently carried on by it, including in its capacity as
general partner of the Borrower, (ii) execute and deliver each Transaction
Document to which the Borrower is a party and to perform the Borrower’s
obligations thereunder, in each case, in its capacity as general partner of the
Borrower, and (iii) execute and deliver the Partnership Agreement and each
Transaction Document to which it is or will be a party and to perform its
obligations thereunder.

SECTION 3.02 LOCATION.

Its principal place of business, chief executive office and registered office
are located at the addresses set forth in Section 8.01.

SECTION 3.03 PARTNERSHIP AGREEMENT.

The Partnership Agreement grants to the General Partner all necessary power and
authority to, in its capacity as general partner of the Borrower enter into and
perform the obligations of the Borrower under this Agreement and each other
Transaction Document to which the Borrower is or will be a party or by which it
is or will be bound.

SECTION 3.04 NAMES.

It has not used any legal names, trade names or assumed names other than the
name in which it has executed this Agreement.

SECTION 3.05 IDENTIFICATION NUMBER.

The Canada Revenue Agency Business Number is 28081 8386 with respect to the
Borrower and 74500 3087 with respect to the General Partner.

SECTION 3.06 ORGANIZATION AND POWERS.

(i) It is a limited partnership validly formed and existing under the laws of
the Province of Ontario, (ii) it is duly qualified to carry on its business in
each jurisdiction in which it carries on business, and (iii) none of its
Organizational Documents have been amended or rescinded.

SECTION 3.07 OWNERSHIP STRUCTURE.

As of the date hereof, the ownership structure and equity holdings for the
Borrower, the General Partner and any limited partners of the Borrower is set
out in Schedule 2.

SECTION 3.08 AUTHORITY; NO CONFLICT OR VIOLATION.

The execution and delivery by it of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations under
this Agreement or thereunder:

 

47



--------------------------------------------------------------------------------

(a) are within its organizational powers and have been duly authorized by the
Organizational Documents;

(b) will not require any authorization, consent, approval, order, filing,
registration or qualification by or with any Governmental Authority, except
those that have been obtained and are in full force and effect;

(c) do not violate any provision of (i) any Applicable Law or of any order,
writ, injunction or decree presently in effect having applicability to it save
to the extent that any violation has not had and could not reasonably be
expected to have a Material Adverse Effect; or (ii) its Organizational
Documents;

(d) will not contravene or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it may be bound or affected; and

(e) will not result in, or require, the creation or imposition of any Lien or
other charge or encumbrance of any nature upon or with respect to any of the
assets now owned or hereafter acquired by it, in each case, other than pursuant
to the Transaction Documents.

SECTION 3.09 DUE EXECUTION.

This Agreement and each of the other Transaction Documents to which it is a
party have been duly authorized, executed and delivered by it.

SECTION 3.10 ENFORCEABILITY.

This Agreement has been duly executed and delivered by the General Partner on
behalf of the Borrower, in its capacity as general partner of the Borrower and
in its own capacity. Each Transaction Document to which the Borrower is a party
constitutes (or will, when executed and delivered constitute) a legal, valid and
binding obligation of the Borrower and the General Partner, enforceable against
each of them, in accordance with its terms, subject only to the discretion that
a court may exercise in granting equitable remedies and any limitation under
laws relating to bankruptcy, insolvency, moratorium, fraudulent preference,
reorganization or other laws affecting creditors’ rights generally from time to
time in effect. Each Transaction Document to which the General Partner is party
constitutes (or will, when executed and delivered constitute) a legal, valid and
binding obligation of the General Partner, enforceable against it, in accordance
with its terms, subject only to the discretion that a court may exercise in
granting equitable remedies and any limitation under laws relating to
bankruptcy, insolvency, moratorium, fraudulent preference, reorganization or
other laws affecting creditors’ rights generally from time to time in effect.

SECTION 3.11 COMPLIANCE WITH LAWS, ETC.

Each Borrower Party has complied with all Applicable Laws except to the extent
that non-compliance does not have or could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.12 LITIGATION.

There are no actions, suits, investigations, litigation or proceedings at law or
in equity or by or before any Governmental Authority, in arbitration now
commenced, or to the best of its knowledge, pending or threatened against or
affecting any Borrower Party which has not previously been disclosed by such
Person to (and waived in writing by) the Lenders and that:

(a) asserts the invalidity of this Agreement or any other Transaction Document;

 

48



--------------------------------------------------------------------------------

(b) seeks to prevent the grant of a security interest in any Collateral by the
Borrower to the Administrative Agent, the ownership or acquisition by the
Borrower of any Eligible Receivables or other Collateral or the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document; or

(c) could otherwise (individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect if determined against such Person.

SECTION 3.13 INSOLVENCY EVENT; SOLVENCY.

(i) No Insolvency Event has occurred in respect of any Credit Party and no step
has been taken or is intended to be taken by it or, to the best of its knowledge
and belief, by any other Person that would constitute an Insolvency Event in
respect of such Person and (ii) giving effect to the transactions contemplated
by this Agreement and the other Transaction Documents will not cause an
Insolvency Event to occur.

SECTION 3.14 PAYMENTS TO APPLICABLE SELLERS.

With respect to each Receivable sold or contributed to it, the Borrower has
given reasonably equivalent value to the applicable Seller in consideration
therefor and such transfer was not made for or on account of an antecedent debt.

SECTION 3.15 SALES NOT VOIDABLE.

No transfer by the applicable Seller of any Receivable to the Borrower under the
Sale and Servicing Agreement is or may be voidable under any section of any
Insolvency Law or otherwise (including, for the avoidance of doubt, under any
assignments for the benefit of creditors, preferences and fraudulent conveyances
Laws of Canada or any province therein or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally).

SECTION 3.16 PERFECTION.

Assuming the filing of the financing statements or other similar instruments or
documents necessary under the PPSA approved by it on the Closing Date, this
Agreement, together with such financing statements or documents, is effective to
create in favour of the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected security interest in the Collateral, free and
clear of any Lien except for Permitted Encumbrances.

SECTION 3.17 GOOD TITLE.

It is the legal and beneficial owner of each Receivable sold or contributed to
it free and clear of any Lien except for Permitted Encumbrances.

SECTION 3.18 BANK ACCOUNTS.

(a) The Transaction Account constitutes an “intangible” within the meaning of
the PPSA and the Borrower or the General Partner, as applicable, has good and
marketable title to the Transaction Account, free and clear of any Lien.

(b) The Transaction Account is subject to the Transaction Account Blocked
Account Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 3.19 CONTROL OF TRANSACTION ACCOUNT.

It has not granted any Person (other than the Administrative Agent and the
Servicers and their respective assigns) access to or control of the Transaction
Account held in its name, or the right to take dominion and control of the
Transaction Account at a future time or upon the occurrence of a future event.

SECTION 3.20 NO MATERIAL EVENT.

Save to the extent previously disclosed to the Lenders in writing, no event has
occurred and is continuing and no condition exists, that constitutes or may
reasonably be expected to constitute a Collateral Trigger Event, a Level 1
Regulatory Trigger Event, an Amortization Event or an Event of Default.

SECTION 3.21 ACCURACY OF INFORMATION.

Any written information furnished by it pursuant to the Transaction Documents,
excluding any Projections, but including any information relating to the
Receivables and all information set out in each Servicing Report (the
“Information”) is true and correct in all material respects as of its date and
no such Information contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
materially misleading. Any Projections have been made in good faith and are not
misleading.

SECTION 3.22 FINANCIAL STATEMENTS.

Without prejudice to the generality of Section 3.21 above, all of its financial
information (other than projections) which have been furnished to the
Administrative Agent or any of the Lenders and described in Section 5.19 have
been prepared in accordance with GAAP and present fairly in all material
respects the financial condition and results of operations of the Borrower
Parties, as at such dates and for such periods in accordance with GAAP, subject,
in the case of unaudited financial statements, to changes resulting from normal
year-end audit adjustments and the absence of footnotes.

SECTION 3.23 TAXES.

It is not a non-resident of Canada within the meaning of the ITA and has timely
(taking into account any extensions) (i) filed all tax returns (federal,
provincial, foreign and local) required to be filed by it and (ii) paid, or
caused to be paid, all Taxes, assessments and other governmental charges, if
any, other than Taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP.

SECTION 3.24 TAX STATUS.

The General Partner is a corporation resident in Canada for the purposes of the
ITA. The sole business of the General Partner is to be the general partner of
the Borrower and the General Partner holds no assets in its own capacity other
than a general partner interest in the borrower.

SECTION 3.25 VOLCKER RULE; INVESTMENT COMPANY ACT.

It (i) is not a “covered fund” under the Volcker Rule and (ii) is not required
to register as, an “investment company” within the meaning of the Investment
Company Act.

 

50



--------------------------------------------------------------------------------

SECTION 3.26 ANTI-MONEY LAUNDERING/INTERNATIONAL TRADE LAW COMPLIANCE.

(a) It (A) is not a Sanctioned Person, (B) has no assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person, or (C) does not
do business in or with, or derive any of its operating income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any law or directive enforced by any sanctions authority.

(b) The funds used to repay the Indebtedness and other obligations under this
Agreement and the other Transaction Documents are not derived from any unlawful
activity.

(c) None of (i) the Borrower Parties, nor any of their directors or officers or
(ii) to the knowledge of the Credit Parties, nor any employee, Affiliate or
agent of the Borrower Parties is a Sanctioned Person.

SECTION 3.27 ANTI-TERRORISM LAWS.

Each Borrower Party:

(a) is not in violation in any material respect of any Anti-Terrorism Law and
does not engage in or conspire to engage in any material respect in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law;

(b) is not a Blocked Person; and/or

(c) does not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.

SECTION 3.28 POLICIES AND PROCEDURES.

Each Borrower Party has implemented and maintains in effect policies and
procedures designed to ensure its compliance and the compliance of its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions and it and its respective officers and directors and,
to its knowledge, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in it being designated as a Sanctioned Person.

SECTION 3.29 ERISA COMPLIANCE AND CANADIAN PENSION PLANS.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Plan established or
maintained by a Borrower Party or to which a Borrower Party contributes or is
obligated to contribute, is in compliance with the applicable provisions of
ERISA, the Code and other applicable federal and state law.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Foreign Plan is in
compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such plan
and (ii) with respect to each Foreign Plan, no Borrower Party or any of their
respective directors, officers, employees or agents has engaged in a transaction
that could subject such Borrower Party directly or indirectly, to any tax or
civil penalty.

(c) There are no pending or, to the knowledge of any Borrower Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to a Plan established or maintained by a Borrower Party or to which a
Borrower Party contributes or is obligated to contribute, that would be
reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

(d) (i) No ERISA Event has occurred and, to the actual knowledge of any Borrower
Party or ERISA Affiliate, no such Person is aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event, (ii) as of the most recent valuation date for any Borrower Party
Plan, the present value of all accrued benefits under such Plan (based on the
actuarial assumptions used to fund such Plan) did not exceed the value of the
assets of such Plan allocable to such accrued benefits, (iii) no Borrower Party,
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid, and (iv) no Borrower Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(e) No Borrower Party maintains or contributes to any Foreign Plan or Canadian
Pension Plan.

SECTION 3.30 MATERIAL ADVERSE EFFECT.

To the best of its knowledge, no event has occurred that has had a Material
Adverse Effect which has not previously been disclosed by such Person to (and
waived in writing by) the Administrative Agent.

SECTION 3.31 GOOD TITLE.

The Borrower or the General Partner, as applicable, is the legal and beneficial
owner of its assets, free and clear of any Lien except for Permitted
Encumbrances.

SECTION 3.32 EMPLOYEES.

It does not have any employees.

SECTION 3.33 RECEIVABLES.

As to the Receivables generally:

(a) the Borrower or the General Partner, as applicable, had and continues to
have full power, authorization, permits, licenses and other authority to hold,
enforce, and make the loans (or other extensions of credit) evidenced by the
Receivables and all such Receivables and all Records comprising such Receivables
are genuine and enforceable;

(b) all Underlying Agreements in respect of Receivables have been duly
authorized, executed, delivered by the parties whose names appear thereon and
are valid and enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization or similar laws relating to
the enforcement of creditors rights’ or by general equitable principles,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, and consumer protection laws;

(c) the form and content of all Underlying Agreements in respect of Receivables
comply in all material respects (and in any event in all material respects
necessary to maintain and ensure the validity and enforceability of the
Receivables) with any and all Applicable Laws, rules and regulations;

(d) the original amount and unpaid balance of each Receivable on the Borrower’s
Records and on any statement or schedule delivered to the Administrative Agent
and/or any Lender, including without limitation pursuant to the Sale and
Servicing Agreement, is and will be the true and correct amount actually owing
to the Borrower as of the date each Receivable is pledged to the Administrative

 

52



--------------------------------------------------------------------------------

Agent or as of such date specified on such statement of schedule, and is not, to
the best of the Borrower’s knowledge, subject to any claim of reduction,
counterclaim, set-off, recoupment or any other claim, allowance or adjustment;
and the Borrower does not have any knowledge of any fact which would impair the
validity or collectability of any Receivable; and

(e) the Borrower or the General Partner, as applicable, has good and valid title
to the Purchased Assets, free and clear of all prior assignments, claims, liens,
encumbrances and security interests, other than Permitted Encumbrances, and has
the right to pledge and grant the Administrative Agent, for the benefit of the
Lenders, a first priority security interest in the same, in the manner provided
in the Transaction Documents.

SECTION 3.34 DATA PROTECTION.

(a) It is in compliance with all Data Requirements, and, in particular, all
consents necessary for either it or the Sellers and the Servicers under Privacy
Laws are in place to permit: (i) it to share such personal information with the
Servicers, and (ii) it to use and disclose such personal information for the
purposes intended hereby and under the Sale and Servicing Agreement.

(b) It has not received from any Person or been required to give to any Person
any notice, regarding any offense or alleged offense under Data Requirements,
including any incident concerning or affecting Customer Data which gives rise to
an obligation under Privacy Laws to notify a regulator.

(c) It has not experienced loss or theft of any Customer Data, or accidental or
unauthorised disclosure or access to Customer Data, including any unauthorized
intrusions or security breaches of any IT asset which is owned or leased by it,
in which Customer Data or other sensitive or confidential information (in each
case, in its control or possession) was stolen or improperly accessed, used, or
disclosed.

(d) It has not received notice from any of its suppliers of IT assets that are
not owned or leased by the it that any Customer Data or other sensitive or
confidential information (in each case, in its control or possession) was stolen
or improperly accessed, used, or disclosed.

ARTICLE IV

CONDITIONS

SECTION 4.01 CONDITIONS TO EFFECTIVENESS.

(a) Prior to the effectiveness of this Agreement, the Borrower shall deliver or
cause to be delivered to the Administrative Agent (all documents to be in form
and substance satisfactory to the Administrative Agent in its Permitted
Discretion):

 

(i)

Transaction Documents. This Agreement and all other Transaction Documents,
evidenced by physical documents, duly and properly executed by the parties
thereto;

 

(ii)

Searches. PPSA, insolvency and judgment searches against the Credit Parties and
the Sellers and Initial Servicers in those offices and jurisdictions as the
Administrative Agent shall reasonably request which shall show that no financing
statement or other filings have been filed or remain in effect and no Liens
remain in effect against the Credit Parties or the Sellers and Initial Servicers
or any Collateral except for Permitted Encumbrances, financing statements,
assignments or other filings, with respect to which the existing secured party
has delivered to the Administrative Agent PPSA financing discharge statements or
other documentation evidencing the termination of its Liens in the Collateral;

 

53



--------------------------------------------------------------------------------

(iii)

Organizational Documents. A copy of the Guarantor’s and each Credit Party’s
(i) organization documents, certified as of a recent date by such Person’s
secretary (or other appropriate officer), and (ii) bylaws, partnership agreement
or operating agreement, as applicable, certified as of a recent date by such
Person’s secretary (or other appropriate officer); together with certificates of
good standing existence or fact in the Guarantor’s or such Credit Party’s, as
the case may be, jurisdiction of organization and in each jurisdiction in which
such Person is qualified to do business, each dated within thirty (30) days from
the date of this Agreement;

 

(iv)

Policy Approval. Approval by board of directors of the Guarantor of the “Risks
and Analytics Approval Procedures (for Canada)” policy;

 

(v)

Financial Statements. Audited financial statements, financial projections and
operational control documentation of each Borrower Party and their satisfactory
review by the Administrative Agent;

 

(vi)

Authorization Documents. Certified copies of resolutions of the Credit Parties
and the Guarantor authorizing or ratifying, as the case may be, the execution,
delivery and performance of any Notes, this Agreement and all other Transaction
Documents, the pledge of the Collateral to the Administrative Agent as security
for the Secured Obligations including any borrowing evidenced by Notes and
designating the appropriate officers to execute and deliver the Transaction
Documents;

 

(vii)

Incumbency Certificates. A certificate of a senior officer of each of the
Guarantor and the General Partner (or other appropriate officer) as to the
incumbency and signatures of officers of the Guarantor and the General Partner
(in its own right and in its capacity as general partner of the Borrower), as
applicable, signing this Agreement, any Notes and other Transaction Documents to
which the Guarantor and/or each Credit Party is a party, as applicable;

 

(viii)

Opinion of Counsel. Written opinions of the Borrower’s counsel addressed to the
Administrative Agent and the Lenders, in form and substance satisfactory to the
Administrative Agent;

 

(ix)

Officer’s Certificate. A certificate, dated the date of this Agreement, signed
by a senior officer of each of the Guarantor and the General Partner (in its own
right and in its capacity as general partner of the Borrower), to the effect
that (i) all representations and warranties of such Person set forth in this
Agreement and the other Transaction Documents, as applicable, are true and
correct as of the date hereof in all material respects, including financial
covenants set forth in Article V hereto and the Guaranty, (ii) in respect of the
Borrower, the Borrower is not subject to an Insolvency Event, and in respect of
the Guarantor, that the Guarantor is not Insolvent and (iii) no Event of Default
hereunder has occurred;

 

(x)

Data Tape. A data tape containing information as to Borrower’s receivables
portfolio submitted as of the most recent month end;

 

(xi)

Credit and Collection Policies. A copy of the final and complete Credit and
Collection Policies;

 

(xii)

Insurer Notification Letter. A copy of the Insurer Notification Letter, signed
by way of acknowledgement by Canadian Premier Life Insurance Company; and

 

(xiii)

Other Documents. Such additional documents as the Administrative Agent
reasonably may request.

(b) Prior to the effectiveness of this the Agreement, the Borrower shall satisfy
the following conditions in form and substance satisfactory to the
Administrative Agent in its sole and absolute discretion:

 

(i)

Material Adverse Effect. No Material Adverse Effect shall have occurred and be
continuing and the Borrower has not been liquidated, dissolved or terminated;

 

54



--------------------------------------------------------------------------------

(ii)

Regulatory. Absence of a Regulatory Trigger Event;

 

(iii)

Agreed Upon Procedures. The completion of agreed upon procedures by a
third-party in relation to the testing and cash flow tracking of the
Receivables, and the implementation of any corrective actions identified in the
Reports, each to the satisfaction of the Administrative Agent;

 

(iv)

Regulatory/Compliance review. Completion, to the satisfaction of the
Administrative Agent, of a regulatory and compliance review with respect to the
Borrower, the Receivables, the Transaction Documents and the transactions
contemplated therein and of any corrective actions identified in the Reports;

 

(v)

IT Questionnaire. Completion by the Borrower, to the satisfaction of the
Administrative Agent, of an information technology questionnaire provided to the
Borrower by the Administrative Agent;

 

(vi)

PPSA filings. Delivery to the Administrative Agent of (i) Ontario PPSA filings
in respect of the deemed security interest regarding the assignment of the
Receivables from the Sellers to the Borrower, and (ii) Ontario PPSA filings in
respect of the security interest created by the Borrower under the General
Security Agreement;

 

(vii)

Intercompany Debt. Any Intercompany Debt in existence as at the Closing Date has
been subordinated in all respects and fully postponed beyond the Maturity Date,
to the satisfaction of the Administrative Agent, acting reasonably; and

 

(viii)

Payments. Payment in cash by the Borrower to the Administrative Agent and any
other relevant parties of all of the amounts that have become due and owing as
of the Closing Date, and all costs and expenses to the extent invoiced on or
prior to the Closing Date.

SECTION 4.02 CONDITIONS TO ADVANCES.

(a) The obligation of the Lenders to make the initial Advance hereunder pursuant
to Section 2.01 is conditioned upon verification by the Verification Agent, to
the satisfaction of the Administrative Agent, of seventy-five (75) Receivables
from the Loan Level Data Tape for the Receivables proposed by the Borrower for
initial funding by the Lender on or shortly after the Closing Date.

(b) The obligation of the Lenders to make each subsequent Advance hereunder
pursuant to Section 2.01 is conditioned upon:

 

(i)

Advance Requirements. The Borrower’s satisfaction of each of the conditions
specified in Section 2.01 and Section 2.06 as of the date of such Advance;

 

(ii)

Level 1 Regulatory Trigger Event, Amortization Event, Event of Default. The
absence of any Level 1 Regulatory Trigger Event, Amortization Event or Event of
Default or any event which with the giving of notice or the passage of time, or
both, would become a Level 1 Regulatory Trigger Event, Amortization Event or
Event of Default;

 

(iii)

Borrowing Base. The Borrower shall have delivered a Borrowing Request and
Borrowing Base Certificate demonstrating that the outstanding amount of the
Loans does not exceed the Borrowing Base after giving effect to such proposed
Advance; and

 

(iv)

Costs and Expenses. The Borrower shall have paid or reimbursed the
Administrative Agent and the Lenders for all costs and expenses required to be
paid or reimbursed by them on or prior to such Advance date, subject to the
limitations set forth in Section 8.03.

 

55



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full without any pending draw, each Credit Party covenants as follows:

SECTION 5.01 NAME OR STRUCTURAL CHANGES.

It shall not:

(a) change its name, identity or legal structure or change its jurisdiction of
organization to any location other than Ontario without the prior written
consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed);

(b) permit itself to merge, amalgamate or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person;

(c) change or relocate its chief executive office unless it gives the
Administrative Agent written notice of such change not later than ten
(10) calendar days thereafter; or

(d) in the case of the General Partner, resign as general partner of the
Borrower or permit any other Person to become general partner of the Borrower.

SECTION 5.02 BUSINESS AND ACTIVITIES.

It shall not engage in any business or activities other than those permitted
under the Transaction Documents. In particular, the Credit Parties shall not
have any employees or establish or contribute to any Canadian Pension Plan.

SECTION 5.03 PARTNERSHIP.

(a) The Credit Parties shall not at any time amend or terminate or agree to
amend or terminate the Partnership Agreement without the prior written consent
of the Administrative Agent.

(b) The Credit Parties shall not permit any new limited partners to become
limited partners in the Borrower nor shall they permit any existing limited
partner as at the Closing Date to exit the partnership or otherwise cease to be
a party to the Partnership Agreement, in each case without the consent of the
Administrative Agent.

SECTION 5.04 SEPARATENESS.

It (i) acknowledges that each of the Lenders is entering into the transactions
contemplated by this Agreement in reliance upon its identity as a legal entity
that is separate from the other Borrower Parties, (ii) shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent or any Lender to continue its identity as a separate legal
entity and to make it apparent to third Persons that each Credit Party is an
entity (or in the case of the Borrower, a partnership) with assets and
liabilities distinct from those of the other Borrower Parties, and is not a
division of such Persons and (iii) in furtherance of the foregoing, it shall:

(a) maintain its books and Records and bank accounts separate from those of any
other Borrower Party;

 

56



--------------------------------------------------------------------------------

(b) at all times hold itself out to the public and all other Persons as a legal
entity (or in the case of the Borrower, a partnership) separate from its member
(if applicable) and any other Person;

(c) file tax returns, if any, for itself as may be required under Applicable
Law, to the extent (A) not part of a consolidated group filing a consolidated
return or returns or (B) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under Applicable Law;

(d) except as contemplated herein or in any other Transaction Document:, pay its
own liabilities only out of its own funds, not commingle the Borrower’s assets
with assets of any other Person;

(e) not hold out its credit or assets as being available to satisfy the
obligations of others and not guarantee any obligations of any other Person;

(f) not pledge its assets to secure the obligations of any other Person;

(g) strictly comply with all organizational formalities to maintain its separate
existence;

(h) maintain separate financial statements for itself;

(i) not have any employees;

(j) allocate fairly and reasonably with other Persons any of its overheads for
shared office space (if any);

(k) correct any known misunderstanding regarding its separate identity;

(l) ensure it does not engage in any business or activity and does not own any
assets or property except as set forth in this Agreement and the other
Transaction Documents, nor incur any indebtedness or liability other than any
incurred pursuant to the Transaction Documents;

(m) in the case of the Borrower, act solely in its own name (including through
the General Partner, as applicable), and cause all representatives of General
Partner from time to time to act at all times with respect to it consistently
and in furtherance of the foregoing and in its best interests;

(n) maintain its assets in a manner that facilitates their identification and
segregation from those of the Affiliates of each Credit Party; and

(o) not to have it acquire any securities of any other Person.

SECTION 5.05 COMPLIANCE WITH LAWS.

It shall comply with all Applicable Laws, except to the extent that the failure
to comply with such Applicable Laws does not have, or could not reasonably be
expected to have, a Material Adverse Effect.

SECTION 5.06 POLICIES AND PROCEDURES.

It shall ensure that the Borrower Parties maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower Parties
and their respective directors, managers, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

57



--------------------------------------------------------------------------------

SECTION 5.07 AUTHORIZATIONS.

It shall promptly obtain, comply with the terms of and do all that is necessary
and within its control to maintain in full force and effect all authorizations
which are at any time required in or by all Applicable Laws in connection with
the performance of its duties and obligations under the Transaction Documents to
which it is a party or to ensure the legality, validity, enforceability and
admissibility in evidence of the Transaction Documents, except to the extent
that a failure to do so has not had or could not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.08 RECORDS.

It shall:

(a) keep and maintain all Records at such locations as are listed in
Section 8.01 or such other location as it may notify to the Secured Parties from
time to time; provided that it shall provide such Persons with written notice of
such change not later than ten (10) calendar days thereafter;

(b) maintain adequate back-ups of the Records;

(c) ensure that the Records to the extent that they relate to Receivables are
held to the order and on trust for the Administrative Agent and comply with all
reasonable instructions of any Finance Party in relation to the Records to the
extent that they relate to Receivables;

(d) at its sole expense (subject to the proviso below) permit the Administrative
Agent, each Finance Party and/or their respective agents or representatives,
upon reasonable prior notice, and subject to the facility’s reasonable security
procedures, to visit its office during normal office hours (each such visit, a
“Review”) (A) to examine or make copies of the Records that are in its
possession or under its control and (B) to discuss matters relating to its
financial condition or the Receivables or any Person’s performance under any of
the Transaction Documents, in each case, with any of its officers or employees
having knowledge of such matters; provided that, so long as no Amortization
Event has occurred and is continuing and that the prior Review, if any, included
no material adverse findings, the Borrower shall only be responsible for the
cost of two (2) Reviews in any one (1) calendar year; and

(e) keep and maintain Records adequate to permit, on and following the Effective
Date, the daily identification of each Receivable and all Collections of and
adjustments to each existing Receivable.

SECTION 5.09 PERFORMANCE AND ENFORCEMENT OF THE SALE AND SERVICING AGREEMENT.

It shall:

(a) perform, and will require each of the Sellers pursuant to the Sale and
Servicing Agreement to perform, each of its obligations and undertakings under
and pursuant to the Sale and Servicing Agreement;

(b) purchase Receivables under the Sale and Servicing Agreement in strict
compliance with the terms thereof and will diligently enforce the rights and
remedies accorded to it as the buyer under the Sale and Servicing Agreement; and

(c) take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Secured Parties as its assignees) under the Sale and
Servicing Agreement to which it is a party as the Administrative Agent may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Sale and Servicing Agreement.

 

58



--------------------------------------------------------------------------------

SECTION 5.10 OWNERSHIP.

It shall (or, to the extent required pursuant to the Sale and Servicing
Agreement, will require each Seller thereto to) take all necessary action to:

(a) vest legal and equitable title to the Eligible Receivables irrevocably in
the Borrower or the General Partner, as applicable, free and clear of any Liens
other than Permitted Encumbrances; and

(b) establish and maintain, in favour of the Administrative Agent, for the
benefit of the Secured Parties, a valid and perfected first priority Security
Interest in the Collateral to the full extent contemplated herein, free and
clear of any Liens other than Permitted Encumbrances (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the PPSA (or any comparable law) of all appropriate
jurisdictions) to perfect the Administrative Agent’s (for the benefit of the
Secured Parties) Security Interest in the Collateral and such other action to
perfect, protect or more fully evidence the Security Interest of the
Administrative Agent for the benefit of the Secured Parties as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.11 SALES, LIENS.

Other than the ownership and Security Interests contemplated by the Transaction
Documents, it shall not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Lien upon (including, without limitation, the filing of any
financing statement) or with respect to, any Receivables or Collections and it
shall defend the right, title and interest of the Secured Parties in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under it.

SECTION 5.12 TERMINATION OF SALE AND SERVICING AGREEMENT.

It shall not terminate the Sale and Servicing Agreement or send any termination
notice to any Seller thereunder in respect thereof, without the prior written
consent of each Finance Party.

SECTION 5.13 INDEBTEDNESS.

It shall not incur or permit to exist any Indebtedness or liability on account
of deposits except (i) the Secured Obligations (ii) other current accounts
payable arising in the ordinary course of business and not overdue, unless such
overdue accounts payable are disputed and being contested in good faith.

SECTION 5.14 TAX STATUS.

It shall take such actions as needed to ensure that it will not become subject
to taxation in any jurisdiction outside of Canada.

SECTION 5.15 TAXES.

It shall timely (taking into account any extensions) (i) file all tax returns
(federal, state, provincial, foreign and local) required to be filed by it and
(ii) pay, or cause to be paid, all Taxes, assessments and other governmental
charges, if any, other than Taxes, assessments and other governmental charges
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP.

 

59



--------------------------------------------------------------------------------

SECTION 5.16 USE OF PROCEEDS.

No proceeds of any Advance shall be used directly or indirectly by it:

(a) to fund any operations in, finance any investments or activities in or make
any payments to or for the benefit of, directly or indirectly, a Sanctioned
Person or a Sanctioned Country in violation of any applicable Sanctions or in
any other manner that will result in a violation by any Person of any applicable
Anti-Corruption Laws or Anti-Terrorism Laws; or

(b) for the purpose, whether immediate, incidental or ultimate, of “purchasing
or carrying” any margin stock.

SECTION 5.17 ANTI-TERRORISM LAWS:

It shall ensure that neither a Borrower Party nor, to a Borrower Party’s
knowledge, any of such Borrower Party’s agents, shall (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224; or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.

SECTION 5.18 FURTHER INFORMATION/ASSURANCES.

It shall:

(a) promptly furnish to the Administrative Agent and each Lender such other
information, and in such form, as the Administrative Agent or the Lenders may
reasonably request from time to time; and/or

(b) at its own cost and expense, cause to be promptly and duly taken, executed,
acknowledged and delivered all such further acts, documents, and assurances as
the Administrative Agent and the Lenders may reasonably request from time to
time in order to give full effect to the transactions contemplated by this
Agreement.

SECTION 5.19 FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION.

The Borrower will furnish to each Finance Party:

(a) on each Reporting Date, the Servicing Report;

(b) within one hundred and twenty (120) days after the end of each fiscal year
of CURO Group Holdings Corp., its audited consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year and separately breaking out the
Borrower, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
CURO Group Holdings Corp. and its subsidiaries in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;

 

60



--------------------------------------------------------------------------------

(c) within forty-five (45) days after the end of each fiscal quarter of CURO
Group Holdings Corp. (beginning with the fiscal quarter ending September 30,
2018), its consolidated and consolidating balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal quarter and separately breaking out the Borrower;

(d) as soon as available but in any event no later than thirty (30) days after
the end of, and no earlier than thirty (30) days prior to the end of, each
fiscal year of the Borrower, (i) a copy of the plan and forecast performance
projections in relation to Line of Credit Loan Receivables and Installment Loan
Receivables (the “Projections”); and (ii) a projected consolidated and
consolidating balance sheet, income statement and cashflow statement of the
Borrower, for each month of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent, which such report shall be updated
monthly or at the request of any Finance Party;

(e) on each Reporting Date, on the date of each Borrowing Request and at such
other times or as may be requested by the Administrative Agent, as of the period
then ended, a Borrowing Base Certificate, and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request;

(f) upon the request of the Administrative Agent, an Ontario Limited Partnership
Report for the Borrower from the appropriate governmental officer;

(g) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, or
compliance with the terms of this Agreement, as any Finance Party may reasonably
request.

SECTION 5.20 NOTICES OF MATERIAL EVENTS.

The Borrower will furnish to the Administrative Agent and each Lender promptly
(but in any event within three (3) Business Days of becoming aware of such
occurrence) written notice of the following:

(a) the occurrence of a Collateral Trigger Event, a Level 1 Regulatory Trigger
Event, an Amortization Event or an Event of Default, together with a written
statement signed by it setting forth the details of such event and any action
taken or contemplated to be taken with respect thereto;

(b) receipt of any notice of any material investigation by a Governmental
Authority or any material litigation or proceeding commenced or threatened
against any Borrower Party;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any proposal by any Seller to increase the Intercompany Debt above the
amount of Intercompany Debt outstanding as of the Closing Date;

 

61



--------------------------------------------------------------------------------

(e) the occurrence of any ERISA Event; and

(f) any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a senior officer or other executive officer of the General Partner (in its
capacity of general partner of the Borrower) setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 5.21 EXISTENCE; CONDUCT OF BUSINESS.

Each Credit Party will (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 5.28, and (b) carry on and conduct its
business only as permitted under the Transaction Documents.

SECTION 5.22 PAYMENT OF OBLIGATIONS.

Each Credit Party will pay or discharge all Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such liabilities would not result in aggregate liabilities in excess
of $250,000, and (d) there is no risk of forfeiture of any property or asset
constituting Collateral as a result of the failure to so pay or discharge such
Indebtedness or other liabilities or obligations.

SECTION 5.23 BOOKS AND RECORDS; INSPECTION RIGHTS.

Each Credit Party will, at the cost of the Borrower, (a) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities, (b) permit
any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
conduct at its premises field examinations of the its assets, liabilities, books
and records, including examining and making extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, and (c) permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent) to conduct a third-party review and reconciliation of all
payment related activity, including ending balances, on not less than 100
Receivables per calendar quarter. Each Credit Party acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to its assets for internal
use by the Administrative Agent and the Lenders. Notwithstanding the forgoing,
only one of each of such field examination and inspection per calendar year per
location shall be at the Credit Parties’ sole expense. For purposes of this
Section 5.23, it is understood and agreed that a single field examination or
inspection may be conducted at multiple relevant sites as required.

 

62



--------------------------------------------------------------------------------

SECTION 5.24 COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS.

Each Credit Party will ensure that each Borrower Party (i) complies with all
Applicable Laws (including, without limitation, Privacy Laws) and (ii) performs
in all material respects its obligations under the Transaction Documents to
which it is a party, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Credit Party will ensure that the Borrower
Parties maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower Parties and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.25 ACCURACY OF INFORMATION.

Each Credit Party will ensure that any information, excluding Projections but
including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Transaction Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder contains no material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by it on the date thereof as to the matters specified in this
Section 5.25; provided that, with respect to projected financial information, it
will only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. Each Credit Party will ensure
that any Projections are made in good faith.

SECTION 5.26 INDEBTEDNESS.

No Credit Party will create, incur, assume or suffer to exist any Indebtedness,
except the Secured Obligations.

SECTION 5.27 LIENS.

No Credit Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts) or rights in respect of any thereof,
other than Permitted Encumbrances.

SECTION 5.28 FUNDAMENTAL CHANGES.

(a) No Credit Party will merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve (and distribute its assets).

(b) No Credit Party will engage in any business other than as permitted under
the Transaction Documents and other than businesses substantially similar to the
type conducted by it on the date hereof and businesses reasonably related
thereto.

(c) No Credit Party will change its fiscal year from the basis in effect on the
Closing Date.

(d) No Credit Party will change the accounting basis upon which its financial
statements are prepared.

SECTION 5.29 NON-CONSOLIDATION.

No Credit Party will take any action which could reasonably result in the
Borrower (i) being consolidated with any other entity in any insolvency or
bankruptcy (or equivalent) proceedings (other than the General Partner) or
(ii) losing its status as a limited partnership.

 

63



--------------------------------------------------------------------------------

SECTION 5.30 DISPOSALS.

No Credit Party will sell, transfer, lease or otherwise dispose of (or commit to
sell, transfer, lease or otherwise dispose of) any asset, except with the prior
written consent of the Administrative Agent.

SECTION 5.31 SWAP AGREEMENTS.

The Borrower will not enter into any Swap Agreements, except with the prior
written consent of the Administrative Agent.

SECTION 5.32 RESTRICTED PAYMENTS.

Following the occurrence of an Amortization Event or Event of Default, no Credit
Party will declare or make, or agree to declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so.

SECTION 5.33 RESTRICTIVE AGREEMENTS.

No Credit Party will, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon its ability to create, incur or permit to exist any Lien upon
any of its property or assets; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by any Requirement of Law or by any
Transaction Document, and (ii) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness.

SECTION 5.34 AMENDMENT OF ORGANIZATIONAL DOCUMENTS.

No Credit Party will amend, modify or waive any of its rights under its
Organizational Documents.

SECTION 5.35 PARTNERSHIP CORPORATE COVENANTS.

Each of the Credit Parties:

(a) will not conduct any activities, except in accordance with the powers and
restrictions set out in the Partnership Agreement and its obligations under the
Transaction Documents, in each case, to which it is a party;

(b) will not permit, consent, approve or otherwise agree to any proposed Change
of Control;

(c) will not consent to or approve the granting of a Lien over any shares or
partnership interests issued by it, other than to the Administrative Agent to
directly or indirectly secure the Secured Obligations;

(d) will not issue any additional shares or partnership interests without the
consent of the Administrative Agent, not to be unreasonably withheld; provided
that it shall not be unreasonable for the Administrative Agent to withhold its
consent to the issuance of additional shares or additional partnership interests
by a Credit Party if such issuance would result in a change of Control or if
such additional shares or additional partnership interests would not be subject
to the Security, in the same manner and to the same extent that the existing
shares or additional partnership interests of the Credit Parties are subject to
the Security; and

 

64



--------------------------------------------------------------------------------

(e) will not amend the Partnership Agreement to: (i) provide that the
jurisdiction of organization of the Borrower is other than Ontario, (ii) provide
that the units or interest of the Borrower do not constitute “securities” under
the Securities Transfer Act (Ontario), or (iii) add another general partner or
remove the General Partner as the general partner of the Borrower, in each case,
without the prior written consent of the Administrative Agent.

SECTION 5.36 ADMINISTRATIVE AGENT INSTRUCTIONS.

(a) The Borrower shall not exercise any of the following rights or discretions
under the Transaction Documents (other than the Credit Agreement and Fee Letter)
and the Insurer Notification Letter without the consent or instructions (as
applicable) of the Administrative Agent (other than in the cases of items (iv),
(vii), (ix) and (x) and more generally following the occurrence of an Event of
Default, acting in its Permitted Discretion), and the Administrative Agent may
(other than in the cases of items (iv), (vii), (ix) and (x) and more generally
following the occurrence of an Event of Default, in its Permitted Discretion) at
any time instruct the Borrower to exercise any discretion under the Transaction
Documents, including, but not limited to, the following:

 

  (i)

upon notice by the Administrative Agent at any time following the occurrence of
a Servicer Termination Event, the Borrower will exercise its rights to appoint a
replacement Servicer pursuant to Section 7.02 of the Sale and Servicing
Agreement;

 

  (ii)

upon notice by the Administrative Agent at any time following the occurrence of
an Amortization Event, the Borrower shall promptly give notice to the Sellers (a
“Receivables Sale Termination Notice”) that it will no longer purchase
receivables under the Sale and Servicing Agreement in accordance with the terms
thereof;

 

  (iii)

upon notice by the Administrative Agent at any time following the occurrence of
a Re-Direction Event, the Borrower shall at the request of the Administrative
Agent (i) notify any Insurer of the ownership of the Purchased Assets and/or
Security Interest (as defined in the General Security Agreement) and/or direct
any Insurer to pay any proceeds of Insurance directly to an account specified by
the Administrative Agent;

 

  (iv)

upon notice by the Administrative Agent at any time following the occurrence of
an Event of Default, the Borrower shall at the request of the Administrative
Agent (i) notify any Insurer of the ownership of the Purchased Assets and/or
Security Interest (as defined in the General Security Agreement) and/or direct
any Insurer to pay any proceeds of Insurance directly to an account specified by
the Administrative Agent;

 

  (v)

upon notice by the Administrative Agent at any time, make a claim for
indemnification on behalf of the Administrative Agent under the Sale and
Servicing Agreement pursuant to its rights thereunder;

 

  (vi)

upon notice by the Administrative Agent at any time, the Borrower will exercise
its discretion to give notice and require the Seller to re-purchase Receivables
under Section 2.02 of the Sale and Servicing Agreement;

 

  (vii)

upon notice by the Administrative Agent, at any time following the occurrence of
an Event of Default, notify any Obligors or any other person obligated on an
account, chattel paper or instrument of the ownership of the Receivables and
notify them to make payments to the party specified by the Administrative Agent
(whether or not any Seller or Servicer was previously making collections on such
accounts, chattel paper or instruments) or direct the Sellers or the Servicers,
as applicable, to notify the Obligors, at the Borrower’s expense, of the
ownership of the Receivables and to notify the Obligors or any other person
obligated on an account, chattel paper or instrument to make payments to the
party specified by the Borrower (whether or not any Seller or Servicer was
previously making collections on such accounts, chattel paper or instruments)
(and the identity of the owner may be withheld in any such notification);

 

65



--------------------------------------------------------------------------------

  (viii)

upon notice by the Administrative Agent, acting reasonably and within its
Permitted Discretion, with due consideration for the potential impact of such
action on the collectability of Receivables in particular given the nature of
the Obligors, at any time following the occurrence of a Re-Direction Event,
notify any Obligors or any other person obligated on an account, chattel paper
or instrument of the ownership of the Receivables and notify them to make
payments to the party specified by the Administrative Agent (whether or not any
Seller or Servicer was previously making collections on such accounts, chattel
paper or instruments) or direct the Sellers or the Servicers, as applicable, to
notify the Obligors, at the Borrower’s expense, of the ownership of the
Receivables and to notify the Obligors or any other person obligated on an
account, chattel paper or instrument to make payments to the party specified by
the Borrower (whether or not any Seller or Servicer was previously making
collections on such accounts, chattel paper or instruments) (and the identity of
the owner may be withheld in any such notification);

 

  (ix)

upon notice by the Administrative Agent at any time following the occurrence of
an Event of Default, the Borrower shall promptly give notice to the Sellers of a
Seller Event of Default (as defined in and) pursuant to and in accordance with
the Sellers Security Agreement;

 

  (x)

upon notice by the Administrative Agent at any time following the occurrence of
an Event of Default, the Borrower will deliver a Activation Notice (as defined
in the Seller Collection Accounts Blocked Account Agreement) pursuant to and in
accordance with the Seller Collections Accounts Blocked Account Agreement, by
way of notification to the Seller Collections Account Bank and direction to the
Seller Collections Account Bank to pay any funds that stand to the credit of the
Seller Collections Accounts directly to an account specified by the
Administrative Agent;

 

  (xi)

upon notice by the Administrative Agent at any time following the occurrence of
a Re-Direction Event, the Borrower will deliver a Activation Notice (as defined
in the Seller Collection Accounts Blocked Account Agreement) pursuant to and in
accordance with the Seller Collections Accounts Blocked Account Agreement, by
way of notification to the Seller Collections Account Bank and direction to the
Seller Collections Account Bank to pay any funds that stand to the credit of the
Seller Collections Accounts directly to an account specified by the
Administrative Agent;

 

  (xii)

upon notice by the Administrative Agent at any time following a Servicer
Termination Event, the Borrower will direct the Sellers to duly complete,
execute and deliver such documents and actions required to be duly completed,
executed and delivered pursuant to Section 7.05 of the Sale and Servicing
Agreement; and

 

  (xiii)

with respect to any exercise of any power of attorney given to the Borrower
pursuant to the Transaction Documents, including under Section 7.04 of the Sale
and Servicing Agreement and Section 3.07 of the Sellers Security Agreement.

(b) The Borrower will promptly, and in all cases in no more than one
(1) Business Day from its receipt thereof, provide to the Administrative Agent:
(i) any information that it becomes aware of material to the interest of the
Administrative Agent or the Lenders, (ii) any formal or informal notifications
it receives or (iii) a copy of any notices it receives, in each case with
respect to the Transaction Documents and the Insurer Notification Letter.

 

66



--------------------------------------------------------------------------------

SECTION 5.37 RECORDS.

Each of the Credit Parties shall:

(a) keep and maintain all Records in accordance with GAAP and Applicable Law at
the location listed in Section 8.01 or such other location as it may notify to
the Secured Parties from time to time; provided that it shall provide such
Persons with written notice of such change not later than ten (10) calendar days
thereafter;

(b) maintain adequate back-ups of the Records;

(c) ensure that the Records, to the extent that they relate to Receivables, are
held to the order and on trust for the Administrative Agent and comply with all
reasonable instructions of any Finance Party in relation to the Records to the
extent that they relate to Receivables; and

(d) keep and maintain Records adequate to permit, on and following the Effective
Date, the daily identification of each Receivable and all Collections of and
adjustments to each existing Receivable.

SECTION 5.38 DATA PROTECTION.

Each of the Credit Parties shall:

(a) ensure that any collection, use, transfer or disclosure of Customer Data is
in compliance with Data Requirements, and, in particular, ensure that all
consents are in place that are necessary under Privacy Laws for either it or the
Sellers and the Initial Servicers: (i) to share such Customer Data with the
Servicers and the Verification Agent; and (ii) to use and disclose such Customer
Data for the purposes intended under the Transaction Documents; and

(b) promptly (and in any event within 5 Business Days) notify the Administrative
Agent:

 

(i)

if it receives from any Person or has been required to give to any Person any
notice regarding any offense or alleged offense under Data Requirements;

 

(ii)

if it receives notice from any of its suppliers of IT assets that are not owned
or leased by the it that any Customer Data or other sensitive or confidential
information (in each case, in its control or possession) was stolen or
improperly accessed, used, or disclosed;

 

(iii)

of the occurrence of:

(A) any loss or theft of any Customer Data, or accidental or unauthorised
disclosure or access to Customer Data, including any unauthorized intrusions or
security breaches of any IT asset which is owned or leased by it, in which
Customer Data or other sensitive of confidential information was stolen or
improperly accessed, used, or disclosed;

(B) any other actual, potential or suspected incident concerning or affecting
Customer Data which has or could reasonably have a significant impact on the
security of Customer Data; or

(C) any incident concerning or affecting Customer Data which gives rise to an
obligation under Privacy Laws to notify a regulator.

SECTION 5.39 SELLER COLLECTIONS ACCOUNTS BLOCKED ACCOUNT AGREEMENT.

Each of the Credit Parties shall use commercially reasonable efforts to ensure
that, by not later than the date that is 30 days following the date of the
initial Advance hereunder, it has delivered to the Administrative Agent a fully
executed Seller Collections Accounts Blocked Account Agreement in form and
substance satisfactory to the Administrative Agent, acting reasonably.

 

67



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT, AMORTIZATION EVENTS AND RE-DIRECTION EVENTS

SECTION 6.01 EVENTS OF DEFAULT.

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal due under any Loan when and as
the same shall become due and payable, including the amount of any Borrowing
Base Deficiency or in respect of any other Obligation, within two (2) Business
Days of becoming due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) any representation or warranty made or deemed made by or on behalf of the
Borrower in, or in connection with, this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made and, if such misrepresentation is capable of being cured, is not cured
within ten (10) Business Days after the earlier of (i) the date on which a Curo
Entity has knowledge thereof or reasonably should have known; and (ii) the date
on which written notice has been given by the Administrative Agent to the
Borrower specifying the incorrectness and requiring that the circumstances
giving rise thereto be eliminated or otherwise rectified;

(c) the Borrower fails to observe or perform any covenant, condition or
agreement contained in the Loan Documents and such failure, if capable of being
remedied, remains unremedied for a period of ten (10) Business Days after the
earlier of (i) the date on which a Curo Entity has knowledge thereof or
reasonably should have known; and (ii) the date on which written notice of such
failure has been given by the Administrative Agent to the Borrower requiring
such failure to be remedied;

(d) an Insolvency Event with respect to any Borrower Party;

(e) one or more (i) final judgments, orders or decrees by a court of competent
jurisdiction for the payment of money in an aggregate amount in excess of the
Judgment Threshold (net of any amounts that a reputable and creditworthy
insurance company or financial institution has accepted full coverage) shall be
rendered against any Borrower Party or any combination thereof and the same
shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive calendar days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
properties of any Borrower Party to enforce any such judgment or (ii) judgments,
orders or decrees by a court of competent jurisdiction shall be entered against
any Borrower;

(f) a Master Insurance Policy ceases to be in effect and is not replaced by one
or more replacement Master Insurance Policies (including an existing Master
Insurance Policy that is extended to cover the Receivables originated by such
Seller that were subject to the Master Insurance Contract that is terminated,
cancelled or surrendered) on substantially the same terms (including the
corresponding Master Insurance Marketing Agreement that governs the relationship
of the relevant Seller and relevant Insurer with respect to the Master Insurance
Policy) and which provide(s) substantially the same risk coverage of the
Obligors and Receivables and substantially the same coverage of the proportion
of the Purchased Receivables in respect of which Insurance is place, as is
provided by the Master Insurance Policies in effect on the Closing Date, within
(i) if such Master Insurance Policy ceases to be in effect following receipt of
notice of its termination from an Insurer or due to notification by a Seller to
an Insurer that the Seller is terminating a Master Insurance Policy (in each
case in accordance with the terms of the relevant Master Insurance Policy), a
period of time equal to the contractual termination period specified in such
Master Insurance Policy, and (ii) if a Master Insurance Policy is otherwise
terminated, within 180 days of the relevant Master Insurance Policy ceasing to
be in effect;

 

68



--------------------------------------------------------------------------------

(g) any representation or warranty made or deemed made by or on behalf of the
Guarantor under the Parent Guaranty or any amendment or modification hereof or
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with the Parent
Guaranty or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made and, if such
misrepresentation is capable of being cured, is not cured within ten
(10) Business Days after the earlier of (i) the date on which the Guarantor has
knowledge thereof or reasonably should have known; and (ii) the date on which
written notice from the Administrative Agent to the Guarantor specifying the
incorrectness and requiring that the circumstances giving rise thereto be
eliminated or otherwise rectified;

(h) the Guarantor fails to observe or perform any covenant, condition or
agreement contained in the Parent Guaranty and such failure, if capable of being
remedied, remains unremedied for a period of ten (10) Business Days after the
earlier of (i) the date on which the Guarantor has knowledge thereof or
reasonably should have known; and (ii) the date on which written notice of such
failure has been given by the Administrative Agent to the Guarantor requiring
such failure to be remedied;

(i) (i) any Curo Entity shall be required to register as, an “investment
company” within the meaning of the Investment Company Act or (ii) the Borrower
becomes a “covered fund” under the Volcker Rule;

(j) a Seller shall for any reason cease to have the legal capacity to transfer,
or otherwise be incapable of transferring the Eligible Receivables to the
Borrower under the Sale and Servicing Agreement;

(k) as of any date of determination, a Level 3 Collateral Trigger shall occur;

(l) a Servicer Termination Event shall occur;

(m) a Level 3 Regulatory Trigger Event shall occur;

(n) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(o) a Change of Control shall occur;

(p) the Partnership Agreement or the Organizational Documents of the General
Partner shall be amended in a manner that changes the objects and powers of
either of the Credit Parties or otherwise allows any Credit Party to carry on
any business or activity in breach of Section 5.28(b), that has or could
reasonably be expected to have a Material Adverse Effect, or any successor
limited partner of the Borrower or successor General Partner shall fail to
execute and deliver, concurrently upon succeeding as or becoming a limited
partner of the Borrower or the General Partner, as the case may be, such
certificates, agreements, other documents and opinions of its counsel as the
Administration Agent shall reasonably request in order that such succeeding
limited partner or General Partner, as the case may be, be bound by the
applicable Transaction Documents and to preserve and protect the rights,
remedies and interests of the Lenders under the Transaction Documents;

(q) except as permitted by the terms of the General Security Agreement or the
Sellers Security Agreement, (i) the General Security Agreement shall or the
Sellers Security Agreement for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation or Sellers Secured Obligation shall cease to be
a perfected, first priority Lien;

 

69



--------------------------------------------------------------------------------

(r) the General Security Agreement or the Sellers Security Agreement shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of the General Security Agreement
of the Sellers Security Agreement;

(s) the Back-up Servicing and Verification Agency Agreement shall at any time
cease to be in full force and effect and a replacement Back-up Servicing and
Verification Agency Agreement is not entered into within 90 days after the date
of such agreement ceasing to be in full force and effect;

(t) any subordination or postponement agreement in favour of the Administrative
Agent shall be invalidated or otherwise cease to constitute the legal, valid and
binding obligations of the Borrower and the subordinated creditor party thereto,
enforceable in accordance with its terms or the Borrower and the subordinated
creditor party thereto, deny or contest the validity or enforceability of such
subordination or postponement agreement; or

(u) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms),

then, and in every such event (other than an event with respect to the Borrower
described in clause (d) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (d) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Secured Obligations as set forth in this Agreement and
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
PPSA.

Upon the occurrence of an Event of Default, the Administrative Agent may in its
discretion:

 

(i)

notify the Obligors, at the Borrower’s expense, of the ownership or Security
Interests (as defined in the General Security Agreement) of the Administrative
Agent (on behalf of the Lenders) under the General Security Agreement and notify
the Obligors or any other person obligated on an account, chattel paper or
instrument to make payments to the Administrative Agent (whether or not the
Borrower was previously making collections on such accounts, chattel paper or
instruments) (and the identity of the Administrative Agent or such Lender may be
withheld in any such notification);

 

(ii)

notify any Insurer of the ownership of and/or Security Interests (as defined in
the General Security Agreement) in the Purchased Assets and/or direct any
Insurer to pay any proceeds of the Insurance directly to an account specified by
the Administrative Agent; or

 

70



--------------------------------------------------------------------------------

(iii)

deliver an Activation Notice (as defined in and) pursuant to and in accordance
with the Transaction Account Blocked Account Agreement by way of notification to
the Transaction Account Bank and direction to the Transaction Account Bank to
pay any funds that stand to the credit of the Transaction Account directly to an
account specified by the Administrative Agent.

The rights set out in this Section 6.01 shall be without limitation, and shall
be in addition to all other rights and remedies of the Administrative Agent
otherwise available under any other provision of the Transaction Documents, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the PPSA, all of which rights shall be cumulative.

SECTION 6.02 AMORTIZATION EVENTS.

Upon the occurrence of an Amortization Event, the Administrative Agent may in
its discretion, upon notice to the Borrower, declare that the amortization date
(the “Amortization Date”) shall have occurred, whereupon the Revolving Period
shall forthwith terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder shall be paid in accordance with Section 2.03;
provided however, that upon the occurrence of an Amortization Event
(i) described in clauses (b) or (d) of such definition, or (ii) described in
clause (c) of such definition, in connection with an Event of Default of the
type described in clause (d) of the definition of “Event of Default”, the
Amortization Date shall automatically occur.

SECTION 6.03 RE-DIRECTION EVENTS.

Subject to Section 5.36, upon the occurrence of a Re-Direction Event, the
Administrative Agent may in its discretion:

(a) direct the Borrower or the Servicers, as applicable, to notify the Obligors,
at the Borrower’s expense, of the ownership or Security Interests (as defined in
the General Security Agreement) of the Administrative Agent (on behalf of the
Lenders) under the General Security Agreement and to notify the Obligors or any
other person obligated on an account, chattel paper or instrument to make
payments to the Administrative Agent (whether or not the Borrower was previously
making collections on such accounts, chattel paper or instruments), and if such
notification is not made within five (5) calendar days after the Administrative
Agent has so directed the Borrower or the Servicers, as applicable, the
Administrative Agent may make such notification (and the Borrower or the
Servicers (as applicable) shall, at the Administrative Agent’s or any Lender’s
request, withhold the identity of the Administrative Agent or such Lender in any
such notification);

(b) notify any Insurer of the ownership of and/or Security Interests (as defined
in the General Security Agreement) in the Purchased Assets and/or direct any
Insurer to pay any proceeds of the Insurance directly to an account specified by
the Administrative Agent; and

(c) deliver an Activation Notice (as defined in the Transaction Account Blocked
Account Agreement) pursuant to and in accordance with the Transaction Account
Blocked Account Agreement by way of notification to the Transaction Account Bank
and direction to the Transaction Account Bank to pay any funds that stand to the
credit of the Transaction Account directly to an account specified by the
Administrative Agent, in accordance with the terms of the Transaction Account
Blocked Account Agreement.

 

71



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01 APPOINTMENT.

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties hereby irrevocably appoints the Administrative Agent as its
agent to hold the Collateral as security for and on behalf of the Secured
Parties and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than Canada, each of the Lenders hereby grants to the Administrative Agent
any required powers of attorney to execute the General Security Agreement
governed by the laws of such jurisdiction on such Lender’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 7.02 RIGHTS AS A LENDER.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Affiliate thereof as if it were
not the Administrative Agent hereunder.

SECTION 7.03 DUTIES AND OBLIGATIONS.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.02), and,
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, the creation, perfection or priority of Liens
on the Collateral or the existence of the Collateral, or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

72



--------------------------------------------------------------------------------

SECTION 7.04 RELIANCE.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 7.05 ACTIONS THROUGH SUB-AGENTS.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

SECTION 7.06 RESIGNATION.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under the General Security
Agreement for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duly or obligation to take any further action under the General Security
Agreement, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made

 

73



--------------------------------------------------------------------------------

directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article, Section 2.13(d) and Section 8.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above. All services rendered in Canada under this
Agreement or any other Loan Document to be performed by the Administrative Agent
will be performed by a Canadian resident for purposes of the ITA or an
authorized foreign bank for purposes of the Bank Act (Canada).

SECTION 7.07 NON-RELIANCE.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Borrower and will rely significantly upon the Borrower’s books and
records, as well as on representations of the Borrower’s personnel and that the
Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (iv) it will keep all Reports confidential and strictly for its
internal use, not share the Report with the Borrower or any other Person except
as otherwise permitted pursuant to this Agreement; and without limiting the
generality of any other indemnification provision contained in this Agreement,
(A) it will hold the Administrative Agent and any such other Person preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

 

74



--------------------------------------------------------------------------------

SECTION 7.08 NOT PARTNERS OR CO-VENTURERS; ADMINISTRATIVE AGENT AS
REPRESENTATIVE OF THE SECURED PARTIES.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) Each Lender authorizes the Administrative Agent to enter into the General
Security Agreement and to take all action contemplated by such document. Each
Lender agrees that no Secured Party (other than the Administrative Agent) shall
have the right individually to seek to realize upon the security granted by the
General Security Agreement, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the General Security Agreement. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favour of the Administrative
Agent on behalf of the Secured Parties. For the avoidance of doubt, each Lender
appoints the Administrative Agent as its agent for the purpose of perfecting
Liens in assets which, in accordance with the PPSA, the Securities Transfer Act
(Ontario) or any other Applicable Law can be perfected only by possession or
control.

SECTION 7.09 NO SERVICES IN CANADA.

The Administrative Agent, its sub-agents, and their Related Parties and any
successor thereto will not render any services under this Agreement or any other
Loan Document in Canada.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 NOTICES.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(i)

if to the Borrower, to CURO Canada Receivables Limited Partnership at:

CURO Canada Receivables Limited Partnership

c/o Curo Management, LLC

Attn: Roger Dean

3527 N. Ridge Road

Wichita, KS 67205

Email: rogerdean@curo.com

with a copy to:

Curo Canada Receivables GP, Inc.

Attn: Vin Thomas

3527 N. Ridge Road

Wichita, KS 67205

Email: vinthomas@curo.com

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Michael C. Petronio

 

75



--------------------------------------------------------------------------------

Facsimile: (212) 728-9671

Email: mpetronio@willkie.com

and a copy to:

Blake, Cassels & Graydon LLP

199 Bay Street, Suite 4000

Toronto, Ontario M5L 1A2

Attention: Alexis Levine

Facsimile: (416) 863-2653

Email: alexis.levine@blakes.com

 

(ii)

if to WF Marlie 2018-1, Ltd. in its capacity as Lender, to WF Marlie 2018-1,
Ltd. at:

c/o Waterfall Asset Management, LLC

1140 Avenue of the Americas, 7th Floor

New York, New York 10036

Attention: General Counsel

Telephone: (212) 257-4600

E-mail: notices@waterfallam.com

 

(iii)

if to the Administrative Agent, to Waterfall Asset Management, LLC at:

Waterfall Asset Management, LLC

1140 Avenue of the Americas, 7th Floor

New York, New York 10036

Attention: General Counsel

Telephone: (212) 257-4600

E-mail: notices@waterfallam.com

 

(iv)

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by Electronic Systems pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, e-mail or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day of the
recipient.

 

76



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

 

(i)

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Administrative Agent does not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 8.02 WAIVERS; AMENDMENTS.

(a) No amendment or waiver of any provision of this Agreement will be effective
unless it is in writing signed by the parties hereto.

(b) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Transaction Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (c) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(c) Except as provided in the first sentence of Section 2.07(b) (with respect to
any commitment increase), neither this Agreement nor any other Transaction
Document (other than any fee letter) nor any provision hereof or thereof may be
waived, amended or modified except in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such

 

77



--------------------------------------------------------------------------------

Lender (including any such Lender that is a Defaulting Lender), (ii) reduce or
forgive the principal amount of any Loan or reduce the rate of interest thereon,
or reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan, or any date for the payment of any interest, fees or other
Secured Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) affected thereby, (iv) change
Section 2.14(b) or Section 2.14(d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (other
than any Defaulting Lender), (v) increase the advance rates set forth in the
definition of Borrowing Base or add new categories of eligible assets, without
the written consent of the Supermajority Lender (other than any Defaulting
Lender), (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lender required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.16, without the consent of each Lender
(other than any Defaulting Lender) or (viii) except as provided in clause (d) of
this Section or in the General Security Agreement, release or subordinate the
Administrative Agent’s Lien on all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent (it being understood that any
amendment to Section 2.16 shall require the consent of the Administrative
Agent). The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 8.04.

(d) Notwithstanding the foregoing, the Administrative Agent may, with consent of
the Borrower only, amend, modify or supplement this Agreement and the other Loan
Documents to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender, without obtaining the consent of any other party to this
Agreement.

(e) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on any Collateral (i) upon the termination
of all of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Borrower certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry) or
(iii) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VI. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $1,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower as to the value of any Collateral to be so released, without
further inquiry). Any such release shall not in any manner discharge, affect, or
impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Borrower in respect of) all interests
retained by the Borrower, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

 

78



--------------------------------------------------------------------------------

SECTION 8.03 EXPENSES; INDEMNITY; DAMAGE WAIVER.

(a) The Borrower shall pay all (i) reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of any outside general counsel, plus, if applicable,
one local counsel in any relevant jurisdiction and one counsel with respect to
any specialized matters for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any outside general counsel,
plus, if applicable, one local counsel in any relevant jurisdiction and one
counsel with respect to any specialized matters for each of the Administrative
Agent or any Lender (to the extent that such Lender or similarly affected group
of Lender has an actual or perceived conflict of interest with the
Administrative Agent or another Lender or Lender), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Expenses being
reimbursed by the Borrower under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

 

(i)

appraisals and insurance reviews;

 

(ii)

field examinations and the preparation of Reports based on the fees charged by a
third party retained by the Administrative Agent or the internally allocated
fees for each Person employed by the Administrative Agent with respect to each
field examination;

 

(iii)

background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the sole discretion of the Administrative Agent;

 

(iv)

Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

 

(v)

sums paid or incurred to take any action required of the Borrower under the Loan
Documents that the Borrower fails to pay or take; and

 

(vi)

forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Affiliate of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of:

 

(i)

the execution or delivery of the Transaction Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby;

 

79



--------------------------------------------------------------------------------

(ii)

any representation or warranty made by any Credit Party under this Agreement, or
any other Transaction Document to which is it a party, which shall have been
false or incorrect when made or deemed made;

 

(iii)

any Loan or the use of the proceeds therefrom;

 

(iv)

the failure of the Borrower to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by the Borrower for Taxes pursuant to Section 2.12;

 

(v)

any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by any lender or credit provider arising
out of any actual or potential credit agreement or facility (or similar credit
arrangement) between any lender or credit provider (other than any Indemnitee)
and Curo Group Holding Corp. and/or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, fraud or willful misconduct
of such Indemnitee (but, for the avoidance of doubt, pending any such final and
non-appealable judgment, the Borrower will pay each applicable Indemnitee any
such losses, claims, damages, penalties, liabilities or related expenses,
including by advancing all reasonable attorneys’ fees; provided, that any such
advanced amounts shall be promptly repaid to the Borrower upon issuance of any
such final and non-appealable judgment that the claimed losses, claims, damages,
penalties, liabilities or related expenses have resulted from the gross
negligence, fraud or willful misconduct of such Indemnitee);

 

(vi)

to the extent not governed by clause (v) above, any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, fraud or willful misconduct
of such Indemnitee;

 

(vii)

any representation or warranty made or deemed to be made by the Sellers or the
Servicers (or any of its officers), in or in connection with any Transaction
Document, which was incorrect in any material respect when made or deemed made
or delivered;

 

(viii)

the failure by the Sellers or the Servicers to perform or observe any of its
covenants, duties or obligations under any of the Transaction Documents;

 

(ix)

the failure by any of the Sellers or the Servicers to comply with any applicable
law, rule, regulation, order, judgment, injunction, award or decree with respect
to any part of the Purchased Assets, or the non-conformity of any Purchased
Assets with any applicable law, rule, regulation, order, injunction, award or
decree;

 

(x)

any commingling of Collections with other funds of the Sellers or the Servicers
or any other Person;

 

(xi)

any Canadian, foreign, federal, provincial, state, municipal, local or other tax
of any kind or nature whatsoever, including any capital, income, sales, excise,
business or property tax, any customs duty, and any penalty or interest in
respect of any thereof, which may be imposed on the Borrower on account of any
payment made under Section 9.04 of the Sale and Servicing Agreement; and

 

80



--------------------------------------------------------------------------------

(xii)

any disclosure of personal information (within the meaning of applicable
Canadian privacy legislation) of any individual by any Seller or Servicer to any
Person (such personal information provided by the Sellers or the Servicers to
any Person, if any, being “Personal Information”), that is not in compliance
with PIPEDA or any other applicable Canadian privacy legislation.

 

(xiii)

any other action or occurrence relating to or arising out of items (i) through
(xi) above.

This Section 8.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent or Affiliate thereof) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any Affiliate thereof), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by Applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this paragraph (d) shall relieve the Borrower of any obligation
it may have to indemnify an Indemnitee against special, indirect, consequential
or punitive damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.04 SUCCESSORS AND ASSIGNS.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

81



--------------------------------------------------------------------------------

  (A)

the Borrower, provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

 

  (B)

the Administrative Agent, and

 

(ii)

Assignments shall be subject to the following additional conditions:

 

  (A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

  (B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

 

  (C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $10,000;

 

  (D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
Applicable Laws, including federal, provincial and state securities laws; and

 

  (E)

any assignments of all or a portion of a Lender’s Commitment or other rights and
obligations under this Agreement relating to the Borrower shall be made to a
Qualified Lender.

For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative

 

82



--------------------------------------------------------------------------------

thereof, having significant experience in the business of making or purchasing
commercial loans, and (z) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business, (d) the
Borrower or Affiliate thereof or (e) at all times that no Event of Default has
occurred and is continuing, a competitor of the Borrower.

 

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.16,
Section 2.02, Section 2.12 and Section 8.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 8.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), Section 2.14(b)
or Section 8.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) other than an Ineligible Institution in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(c) that
affects such Participant. The Borrower agrees that each Participant shall

 

83



--------------------------------------------------------------------------------

be entitled to the benefits of Section 2.13 and Section 2.12 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(f) and Section 2.13(g) (it being understood that the documentation
required under Section 2.13(f)(i) shall be delivered to the participating Lender
and the information and documentation required under Section 2.13(f)(ii) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.14 and Section 2.15 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.13 or Section 2.12, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

(d) Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.15(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to the terms hereof as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 8.05 SURVIVAL.

All covenants, agreements, representations and warranties made by the Borrower
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 2.12, Section 2.13, Section 8.03 and Article VII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.

 

84



--------------------------------------------------------------------------------

SECTION 8.06 COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Electronic Commerce Act (Ontario) and similar laws in relevant
jurisdictions; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 8.07 SEVERABILITY.

Any provision of any Loan Document held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 8.08 RIGHT OF SETOFF.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 8.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein,
provided, however, that if the laws of any jurisdiction other than the Province
of Ontario shall govern in regard to the validity, perfection or effect of
perfection of any Lien or in regard to procedural matters affecting enforcement
of any Liens on all or any party of the Collateral, such laws of such other
jurisdictions shall continue to apply to that extent.

 

85



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any Ontario court or Canadian
federal court sitting in Toronto, Ontario in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Province of Ontario or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 8.11 CONFIDENTIALITY.

(a) Each Party and each of their officers, directors and other advisers (each, a
“Receiving Party”) agrees to maintain the confidentiality of all Information of
a confidential nature furnished or delivered to it pursuant to or in connection
with the Transaction Documents. Such confidential Information may be used by the
Receiving Parties only for the purpose for which it was disclosed to them and
may be disclosed only for the purpose of or in connection with the transactions
contemplated by the Transaction Documents to:

 

(i)

such party’s Affiliates or such party’s or its Affiliates’ directors, officers,
employees, agents, accountants, auditors, legal counsel and other
representatives (collectively, “Receiving Party Representatives”), in each case,
who need to know such information for the purpose of assisting in the
negotiation, completion and administration of such Transaction Documents,
provided that any such Receiving Party Representative is made aware of the
Receiving Party’s obligations under this Section 8.11 prior to such disclosure
being made;

 

86



--------------------------------------------------------------------------------

(ii)

such party’s permitted assigns, transferee, successors and participants to the
extent such disclosure is made pursuant to a written agreement to hold such
information upon substantially the same terms as this Section 8.11 or such other
terms as may be agreed by the Servicers and the Lenders;

 

(iii)

any person who is a party to a Transaction Document;

 

(iv)

the extent required by Applicable Law or requested or required by any
Governmental Authority;

 

(v)

the extent that such party needs to disclose the same for the exercise,
protection or enforcement of any of its rights under any of the Transaction
Documents or in connection with any action or proceeding relating to any
Transaction Document or, in the case of the Administrative Agent, for the
purpose of discharging, in such manner as it thinks fit, its duties or
obligations under or in connection with the Transaction Documents in each case
to such persons as require to be informed of such information for such purposes
or, in the case of the Administrative Agent, in connection with transferring or
purporting to transfer its rights and obligations to any successor
Administrative Agent; and

 

(vi)

if the applicable Party shall have consented, in writing, to such disclosure.

(b) No announcement or public disclosure, including but not limited to any press
release, relating to the Commitments or the Loans and the transactions
contemplated under the Transaction Documents may be made prior to receiving
written approval from the Administrative Agent. If any of the Borrower Parties
plan to publish any press release and/or other materials relating to the
Commitments or the Loans and the transactions contemplated under the Transaction
Documents or aspects of the to the Commitments or the Loans and the transactions
contemplated under the Transaction Documents, the Borrower shall notify the
Administrative Agent in writing of any such publication at least five
(5) Business Days prior to such publication and provide a draft of such press
release and/or other materials to the Administrative Agent for its review and
approval.

SECTION 8.12 SEVERAL OBLIGATIONS; NON-RELIANCE; VIOLATION OF LAW.

The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Loans provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

SECTION 8.13 USA PATRIOT ACT.

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA PATRIOT Act.

SECTION 8.14 DISCLOSURE.

The Borrower, each Lender hereby acknowledges and agrees that the Administrative
Agent and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its respective
Affiliates.

 

87



--------------------------------------------------------------------------------

SECTION 8.15 APPOINTMENT FOR PERFECTION.

Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the other
Secured Parties, in assets which, in accordance with the PPSA, the Securities
Transfer Act (Ontario) or any other Applicable Law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 8.16 INTEREST RATE LIMITATION.

Notwithstanding anything herein to the contrary, if at any time the Applicable
Rate to any Loan, together with all fees, charges and other amounts which are
treated as interest on such Loan under Applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lenders holding
such Loan in accordance with Applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon to the date of repayment, shall
have been received by such Lender.

SECTION 8.17 NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 8.18 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

88



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)

a reduction in full or in part or cancellation of any such liability;

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

SECTION 8.19 JUDGMENT CURRENCY CONVERSION.

(a) The obligations of the Borrower hereunder and under the other Loan Documents
to make payments in dollars or in CAD, as the case may be (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Borrower of the full amount of the
Obligation Currency expressed to be payable to the Borrower under this Agreement
or the other Loan Documents. If, for the purpose of obtaining or enforcing
judgment against the Borrower in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Administrative Agent’s quoted rate of exchange prevailing, in each
case, as of the date immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date. Any amount due from the
Borrower under this Section 8.19 shall be due as a separate debt and shall not
be affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.

(c) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

SECTION 8.20 CANADIAN ANTI-MONEY LAUNDERING LEGISLATION.

(a) The Borrower acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Secured Parties may be required to
obtain, verify and record information regarding the Borrower and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Borrower, and the transactions
contemplated hereby. The Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Secured Party or any prospective assignee or participant of a
Secured Party or the Administrative Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.

 

89



--------------------------------------------------------------------------------

(b) If the Administrative Agent has ascertained the identity of the Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

 

(i)

shall be deemed to have done so as an agent for each Secured Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Secured Party and the Administrative Agent within the meaning of the applicable
AML Legislation; and

 

(ii)

shall provide to each Secured Party copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Secured Parties agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrower or any of its authorized
signatories on behalf of any Secured Party, or to confirm the completeness or
accuracy of any information it obtains from the Borrower or any of its
authorized signatories in doing so.

[Signature Pages Follow]

 

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CURO CANADA RECEIVABLES LIMITED PARTNERSHIP, by its general partner, CURO CANADA
RECEIVABLES GP INC. as the Borrower By:  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CURO CANADA RECEIVABLES GP INC. as General Partner By  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WF MARLIE 2018-1, LTD.,

as Lender

By:  

/s/ Thomas Buttacavoli

  Name: Thomas Buttacavoli   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WATERFALL ASSET MANAGEMENT, LLC,

as the Administrative Agent

By:  

/s/ Thomas Buttacavoli

  Name: Thomas Buttacavoli   Title: Authorized Person

 

Signature Page to Credit Agreement